Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 10.2

DEED OF LEASE AGREEMENT

by and between

FOUNDRY PARK I, LLC, a Virginia limited liability company

(“Landlord”)

and

MEADWESTVACO CORPORATION, a Delaware corporation

(“Tenant”)

dated

January 11, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Basic Terms and Definitions.    3 2.    Building and
Demised Premises.    13 3.    Security Deposit.    15 4.    Term.    15 5.   
Possession.    17 6.    Rental Payments.    21 7.    Base Rental.    23 8.   
Additional Rental.    24 9.    Operating Expenses.    25 10.    Payments.    30
11.    Interest.    31 12.    Use Rules; Hazardous Substances.    31 13.   
Repairs by Landlord and Alterations by Tenant.    33 14.    Repairs by Tenant.
   37 15.    Landlord’s Right of Entry.    37 16.    Insurance.    38 17.   
Waiver of Subrogation.    40 18.    Tenant’s Default.    40 19.    Waiver of
Breach.    43 20.    Assignment and Subletting.    43 21.    Destruction.    46
22.    Removal of Fixtures, Equipment and Effects.    50 23.    Services by
Landlord.    51 24.    Attorneys’ Fees.    52 25.    Time.    53 26.   
Subordination and Attornment.    53 27.    Cumulative Rights.    55 28.   
Holding Over.    56 29.    Surrender of Premises.    56 30.    Notices.    56
31.    Damage or Theft of Personal Property.    57 32.    Eminent Domain.    57
33.    Parties.    60 34.    Reciprocal Indemnification Provisions.    60 35.   
Force Majeure.    60 36.    Landlord’s Liability.    61 37.    Landlord’s
Covenant of Quiet Enjoyment.    61 38.    Lease.    62 39.    Submission of
Lease.    62 40.    Severability.    62 41.    Entire Agreement.    62 42.   
Governing Law.    62 43.    Headings.    62

 

i



--------------------------------------------------------------------------------

44.    Exhibits and Recitals.    62 45.    Extension Options.    63 46.   
Expansion Site.    65 47.    Tenant’s Purchase Rights.    66 48.    Rights of
First Offer to Lease.    68 49.    Right of First Refusal to Lease.    70 50.   
Parking.    71 51.    Building Signage and Directory Listings.    72 52.   
Furnishing of Financial Information.    73 53.    Landlord’s Default.    73 54.
   Short Form.    74 55.    Building Security.    75 56.    Brokers and Advisors
Fees.    75 57.    Development of Foundry Park.    75 58.    Building Name.   
80 59.    Counterparts.    81

 

EXHIBITS   Exhibit A   Real Property Description Exhibit A-1   Plat of Foundry
Park Exhibit B   Conceptual Site Plan Exhibit C   Supplemental Agreement Exhibit
D   Work Letter   Schedule A: Concept Design Drawings   Schedule B: Scope of
Work   Schedule C: Approved Schedule   Schedule D: Final Certification Form
Exhibit E   Building Standard Services Exhibit F   Rules and Regulations Exhibit
G   Form Subordination, Non-Disturbance and Attornment Agreement Exhibit H  
Tenant’s List of Competitors

 

ii



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

DEED OF LEASE AGREEMENT

THIS DEED OF LEASE AGREEMENT (this “Lease”), is made and entered into this 11
day of January 2007 (the “Effective Date”), by and between Landlord and Tenant.

W I T N E S S E T H :

For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, receipt of which is hereby recognized by the parties, Landlord
and Tenant hereby covenant and agree as follows:

Landlord, in consideration of the covenants and agreements to be performed by
Tenant, and upon the terms and conditions of this Lease, does hereby rent and
lease to Tenant, and Tenant does hereby rent and lease from Landlord, the
Demised Premises, together with any and all appurtenances thereto, including
without limitation, the non-exclusive right to use the Project Common Areas, the
Building Parking Facilities, the access road located within Foundry Park running
between South Fifth Street and South Seventh Street as shown on the Conceptual
Site Plan, all points of access located within Foundry Park from the Building to
any public right of way and the common accessways, walkways, driveways and
plazas within Foundry Park, all in accordance with the terms and provisions of
this Lease.

The definitions of certain of the terms used hereinafter with capital letters
are set forth in Article 1 hereof.

RECITALS

A. Landlord, Foundry Park II and their Affiliates intend to construct and
develop an office park and mixed-use development named “Foundry Park” in the
City of Richmond, Virginia on the Real Property and on the Foundry Park II
Parcel. The boundaries of the Real Property are set forth in the description
attached hereto as Exhibit A and the boundaries of Foundry Park are set forth in
the plat attached hereto as Exhibit A-1, the boundaries of the Foundry Park II
Parcel being identified as “Parcel B” thereon.

B. The Building, the Building Parking Facilities and the Site Work will be
designed and constructed in accordance with the Work Letter and the Plans and
Specifications.

1. Basic Terms and Definitions.

1.1 Basic Terms. For the convenience of the parties, certain basic terms of this
Lease are set forth in this Article 1.1. The provisions of this Article 1.1 are
subject to and shall be interpreted in light of the remaining terms and
conditions of this

 

3



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Lease. To the extent that the terms of this Article 1.1 differ from the other
terms and conditions of this Lease, the other terms and conditions of this Lease
are to govern.

 

1.1.1   

Landlord:

Foundry Park I, LLC,

a Virginia limited liability company

1.1.2   

Landlord’s Address:

c/o New Market Corporation

300 South Fourth Street

2nd Floor

Richmond, Virginia 23219

1.1.3   

Tenant:

MeadWestvaco Corporation,

a Delaware corporation

1.1.4    Tenant’s Address:   

 

Pre-Occupancy

MeadWestvaco Corporation

11013 West Broad Street

Glen Allen, Virginia 23060

Attention: Corporate Secretary

  

 

Post-Occupancy

The Building Address

Attention: Corporate Secretary

1.1.5   

Building Address:

To be confirmed in the Supplemental Agreement

1.1.6   

Net Rentable Area within the Demised Premises:

Approximately 310,607 rentable square feet, subject to

final determination and adjustment as provided in this

Lease.

1.1.7   

Net Rentable Area of the Building:

Approximately 310,607 rentable square feet, subject to

final determination and adjustment as provided in this

Lease.

 

4



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

1.1.8   

Lease Term:

Beginning on the Full Rent Commencement Date and ending on the Lease Expiration
Date as more particularly

set forth in Article 4.1 hereof and subject to extension as provided in Article
45 hereof.

1.1.9   

Base Rental:

Base Rental rates shall be structured on a [***]. Base Rental shall be equal to
the product of the Landlord’s Cost

multiplied by the Rent Constant, and shall be payable in equal monthly
installments, except as otherwise expressly provided in this Lease; provided,
however, that Base Rental shall be reduced if Tenant exercises its contraction
or early termination rights as more particularly set forth herein. The Base
Rental shall escalate [***] percent ([***]%) each Lease Year on the anniversary
of the Full Rent Commencement Date over the previous Lease Year’s Base Rental
Rate.

1.2 Definitions. For the purpose of this Lease, the following terms shall have
the meanings ascribed to them in this Lease and capitalized terms not otherwise
expressly defined herein shall have the meaning ascribed to them in the Work
Letter attached hereto as Exhibit D.

Affiliate: Any corporation, limited liability company or partnership that is
more than fifty percent (50%) owned by Tenant, Landlord or Foundry Park II, as
applicable, or that directly or indirectly controls, is controlled by or is
under common control of Tenant, Landlord or Foundry Park II, as applicable.

Amenity Uses: Is defined in Article 57.1.4 hereof.

Anchor Tenant: The tenant with the largest Net Rentable Area in each building,
other than the Building, located within Foundry Park.

Approval, Approve, or Approved: Is defined in Section 1.1(c) of the Work Letter.

Base Building Work: Is defined in Section 1.1(i) of the Work Letter.

Base Rental: Is defined in Article 7 hereof.

Base Year: Is defined in Article 8.4 hereof.

Brokers: Is defined in Article 56 hereof.

 

5



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Building: That certain high-rise office building that is currently planned for
ten (10) stories (subject to Tenant’s expansion or contraction rights set forth
herein) to be constructed on the Real Property, all as more particularly
described in the Work Letter and documents referenced therein.

Building Common Areas: All hallways, lobbies, corridors, elevators, entrances
and exits, restrooms, stairways and other similar areas within the Building and
the Building Parking Facilities, excluding the Demised Premises, that are for
the common use of all tenants of the Building, provided that for so long as
Tenant is the sole tenant of the Building, such areas are to be for the
exclusive use of Tenant; provided, however, that Landlord shall have the right
to access and use such areas in accordance with the terms of this Lease.

Building Operating Hours: During the Lease Term, from 7:00 a.m. to 7:00 p.m. on
Monday through Friday (excluding legal holidays) and from 8:00 a.m. to 1:00 p.m.
on Saturday (excluding legal holidays). There will be no Building Operating
Hours on Sundays or legal holidays and Landlord shall not be obligated to
maintain or operate the Building at such times, except as provided in this
Lease, unless special arrangements are made by Tenant. Notwithstanding anything
in the foregoing to the contrary, Tenant shall have access to and use of the
Demised Premises, including but not limited to, essential services such as
electricity, heating and air conditioning, on a twenty-four (24) hours per day,
seven (7) days per week basis, provided that Tenant shall be subject to such
actual and direct costs incurred by Landlord in providing such services outside
the Building Operating Hours pursuant to Article 23 and Exhibit E of this Lease.

Building Parking Facilities: Those certain eight (8) levels of parking located
on the Real Property initially containing at least one thousand fifty
(1,050) parking spaces as shown on the Concept Design Drawings attached to the
Work Letter as Schedule A. Prior to January 31, 2007, Tenant may reduce the
number of planned parking spaces, subject to all applicable laws, statutes,
rules, ordinances, regulations, covenants and restrictions, upon consultation
with and approval from Landlord, such approval not to be unreasonably withheld,
conditioned or delayed; provided, however, it shall be deemed reasonable for
Tenant to reduce the number of planned parking spaces to as few as two and
one-half (2 1/2) spaces per one thousand (1,000) square feet of Net Rentable
Area of the Building, provided such reduction is in accordance with all
applicable laws, statutes, rules, ordinances, regulations, covenants and
restrictions.

Building Standard Services: Is defined in Exhibit E attached hereto.

CADD: Is defined in Article 2.2 hereof.

Casualty: Is defined in Article 21 hereof.

Clerk’s Office: Is defined in Article 54 hereof.

Commencement Date: Is defined in Article 5.1 hereof.

 

6



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Conceptual Site Plan: The Site Plan for Foundry Park attached hereto as
Exhibit B.

Contraction Space: Is defined in Article 4.3 hereof.

Damage Date: Is defined in Article 21.1 hereof.

Delivery Date: Is defined in Article 5.1.1 hereof.

Demised Premises: All of the Net Rentable Area on the ten (10) floors of the
Building (subject to Tenant’s expansion and contraction rights set forth
herein).

Design Development Documents: Is defined in Section 1.1(p) of the Work Letter.

Determination Rate: A variable rate of interest equal to the Prime Rate plus
[***] percent ([***]%), but in no event exceeding the legal limits for interest
enforceable under applicable law.

Effective Date: Is defined in the Preamble of this Lease.

Environmental Laws: Means any federal, state or local statutes, laws, rules,
regulations, ordinances, codes, policies or rules of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretations thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Substances.

Environmental Report: Is defined in Article 12.2 hereof.

Estimated Base Rental: Is defined in Article 6.2 hereof.

Excusable Delays: Is defined in Section 1.1(t) of the Work Letter.

Expansion Space: Is defined in Article 46 hereof.

Expansion Work: Is defined in Article 46 hereof.

First Extended Term: Is defined in Article 45.1 hereof.

First Contraction Right: Is defined in Article 4.3 hereof.

Floor Commencement Date: Is defined in Article 5.1.1 hereof.

Foundry Park: Is defined in the Recitals of this Lease.

Foundry Park II: Is defined in Article 37 of this Lease.

 

7



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Foundry Park II Common Areas: Means and includes all driveways and roadways now
or hereafter located within the Foundry Park II Parcel, all plaza areas and
walkways now or hereafter located within the Foundry Park II Parcel, all utility
lines, pipes, wires, cables and other utility facilities now or hereafter
located within and serving the Foundry Park II Parcel or otherwise exclusively
serving the Foundry Park II Parcel (except such utility facilities serving
specific tenants), any retention or detention facilities now or hereafter
serving the Foundry Park II Parcel, any storm and sanitary sewers, culverts,
drains, headwalls, manholes and related equipment now or hereafter located
within the Foundry Park II Parcel, all grounds and landscaping within the
Foundry Park II Parcel, the auto court and any other portions of the Foundry
Park II Parcel that Landlord shall from time to time designate as part of the
Foundry Park II Common Areas for the general use of all of the occupants of the
Foundry Park II Parcel.

Foundry Park II Parcel: That certain parcel of real property contiguous to the
Real Property constituting approximately three and eight hundred ninety-six one
thousandths (3.896) acres located in Foundry Park in the City of Richmond,
Virginia, as more particularly described as Parcel B in Exhibit A-1 attached
hereto.

Full Rent Commencement Date: Is defined in Article 6.2 hereof.

GAAP: United States generally accepted accounting principles as in effect from
time to time, consistently applied throughout the specified period.

Hazardous Substances: Are (i) any hazardous, toxic or dangerous substance, waste
or material as defined by any Environmental Law, (ii) any other pollutant,
contaminant, hazardous substance, solid waste, hazardous waste, particulate
matter, airborne or otherwise, chemical waste, crude oil or any fraction
thereof, radioactive waste, petroleum or petroleum-derived substance or waste,
asbestos, PCBs, radon gas, all forms of natural gas, or any hazardous or toxic
constituent of any of the foregoing, whether such substance is in liquid, solid
or gaseous form.

HVAC: Is defined in Article 6.2 hereof.

Improvement Allowance: Is defined in Section 1.1(w) of the Work Letter.

Landlord: Foundry Park I, LLC, a Virginia limited liability company.

Landlord Contractor Phased Delivery of the Building: Is defined in Article 5.1.2
hereof.

 

Landlord Indemnities:

  Is defined in Article 34 hereof.

Landlord’s Address:

  c/o New Market Corporation   300 South Fourth Street   2nd Floor   Richmond,
Virginia 23219

 

8



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

or such other address as Landlord may designate from time to time by written
notice to Tenant in accordance with Article 30 hereof.

Landlord’s Contractor: Whiting-Turner Contracting Company.

Landlord’s Cost: Is defined in Section 1.1(aa) of the Work Letter.

Lease: Is defined in the preamble to this Lease.

Lease Expiration Date: The Lease Term shall end at 11:59 p.m. (local Richmond,
Virginia time) on the day prior to the day that is six (6) months after the
thirteenth (13th) anniversary of the Full Rent Commencement Date, unless the
Full Rent Commencement Date shall not be the first day of a calendar month; and,
in such latter event the Lease Term shall end at 11:59 p.m. (local Richmond,
Virginia time) on the last day of the calendar month in which the day that is
prior to the day that is six (6) months after of the thirteenth
(13th) anniversary of the Full Rent Commencement Date occurs, provided that the
Lease Term shall be subject to extension as provided in Article 45 hereof.

Lease Term: Is defined in Article 4.1 hereof.

Lease Year: Lease Year shall mean each successive twelve (12) month period
during the Lease Term beginning on the Full Rent Commencement Date, or if the
Full Rent Commencement Date is not the first day of the calendar month, then the
Lease Year shall consist of the first twelve (12) consecutive full calendar
months of this Lease plus the remaining calendar days in the month in which the
Full Rent Commencement Date occurs.

Milestones: Is defined in Section 3.2(a) of the Work Letter.

Mortgage: Is defined in Article 26.2 hereof.

Mortgagee: Is defined in Article 26.2 hereof.

Net Rentable Area: Is defined and shall be determined based on the BOMA Z65.1
1996 standards for measuring office space.

Notice Date: Is defined in Article 21.1.2 hereof.

Offer Notice: Is defined in Article 49.1 hereof.

Offered Property: Is defined in Article 47.1 hereof.

Offered Space: Is defined in Articles 48 and 49 hereof.

Open for Business Date: Is defined in Article 5.1.1 hereof.

 

9



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Operating Costs: Is defined in Articles 9.2 and 9.3 hereof.

Operating Expenses: Is defined in Article 9.1 hereof.

Plans and Specifications: Is defined in Section 1.1(ll) of the Work Letter.

Prime Rate: A variable rate of interest equal to the “prime rate” as published
from time to time by the Wall Street Journal, or a similar industry standard
publication or agency, as its prime rate.

Project: The Building; the Real Property; the Building Parking Facilities; any
walkways or other means of access to the Building and the Building Parking
Facilities located on the Real Property; all Project Common Areas, including any
lobbies or plazas; and any other improvements or landscaping on the Real
Property, as such Project may be changed or altered in accordance with the terms
of this Lease.

Project Architect: MSTSD, Inc., or such other architect as Landlord may
designate by notice to Tenant in accordance with Article 30 hereof.

Project Common Areas: Means and includes all driveways and roadways now or
hereafter located within the Project, all plaza areas and walkways now or
hereafter located within the Project, all utility lines, pipes, wires, cables
and other utility facilities now or hereafter located within and serving the
Project or otherwise exclusively serving the Demised Premises (except such
utility facilities serving specific tenants), any retention or detention
facilities now or hereafter serving the Project, any storm and sanitary sewers,
culverts, drains, headwalls, manholes and related equipment now or hereafter
located within the Project, all grounds and landscaping within the Project, all
covered walkways or other means of access to the Building and the Building
Parking Facilities located within or directly serving the Project, the Building
Common Areas and any other portions of the Project that Landlord shall from time
to time designate as part of the Project Common Areas for the general use of all
of the occupants of the Building; provided, however, that Landlord must obtain
Tenant’s Approval before any portion of the Project not considered Project
Common Areas as of the Effective Date becomes part of the Project Common Areas,
which Approval may not be unreasonably withheld, conditioned or delayed.

Proposed Lease: Is defined in Article 49 hereof.

Proposed Tenant: Is defined in Articles 48 and 49 hereof.

Punch List Items: Is defined in Section 3.3(h) of the Work Letter.

Real Property: That certain real property constituting approximately three and
one hundred fifty-five one thousandths (3.155) acres located in Foundry Park in
the City of Richmond, Virginia, as more particularly described in Exhibit A and
Exhibit A-1 attached hereto. The location of the as-built Building on the Real
Property shall be

 

10



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

confirmed by a revision to the ALTA Survey that was prepared on behalf of
Landlord as of the Effective Date. Such revision shall be prepared on behalf of
Landlord, shall be reasonably acceptable to Tenant and shall be delivered to
Tenant on or before the date the Supplemental Agreement is executed by both
parties.

Refurbishment Allowance. Is defined in Section 1.1(pp) of the Work Letter.

Rent: Base Rental, Estimated Base Rental, Tenant’s Forecast Additional Rental,
Tenant’s Additional Rental, and any other amounts that Tenant assumes or agrees
to pay under the provisions of this Lease that are owed to Landlord, including
without limitation any and all other sums that may become due by reason of any
default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant.

Rent Commencement Date: Is defined in Article 6.2 hereof.

Rent Constant: [***] percent ([***]%), which is not subject to change except for
the Expansion Space as set forth in Article 46.

Response Period: Is defined in Article 47.1.1 hereof.

Restrictions: Is defined in Article 57 hereof.

Right of First Refusal: Is defined in Article 49 hereof.

Rules and Regulations: Those Rules and Regulations attached hereto as Exhibit F
as the same may be reasonably modified or supplemented and noticed in writing to
Tenant from time to time by Landlord in accordance with Article 12.1 hereof.

Sales Offer Notice: Is defined in Article 47.1.1 hereof.

Schematic Base Building Plans: Is defined in Section 1.1(rr) of the Work Letter.

Second Contraction Right: Is defined in Article 4.3 hereof.

Second Extended Term: Is defined in Article 45.3 hereof.

Site Work: Is defined in Section 1.1(tt) of the Work Letter.

Special Secured Areas: Is defined in Article 15 hereof.

Substantial Completion and Substantially Complete: Are defined in
Section 1.1(uu) of the Work Letter.

Successor: Is defined in Article 20.2 hereof.

 

11



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Supplemental Agreement: A Supplemental Agreement substantially in the form of
Exhibit C attached hereto specifying the Building Address, the Commencement
Date, the Rent Commencement Date, the Full Rent Commencement Date, the Lease
Expiration Date, Base Rental, the percentage difference between the Ten Year
Treasury Note Rate and the Rent Constant, the Net Rentable Area of the Building
and the Net Rentable Area within the Demised Premises, and attached to the
Supplemental Agreement shall be the final floor plans of the Building. The
Supplemental Agreement shall be executed by Landlord and Tenant in accordance
with Article 4 hereof.

Taxes: Is defined in Article 9.2.10 hereof.

Tenant: MeadWestvaco Corporation, a Delaware corporation.

Tenant Alterations: Improvements, alterations or additions to the Demised
Premises performed by or on behalf of Tenant; provided, however, Tenant
Alterations shall specifically exclude the Tenant Improvements.

Tenant Contractor Phased Delivery of the Building: Is defined in Article 5.1.1
hereof.

Tenant Delay: Is defined in Section 1.1(vv) of the Work Letter.

Tenant Improvement Cost: Is defined in Section 1.1(ww) of the Work Letter.

Tenant Improvements: Is defined in Section 1.1(yy) of the Work Letter.

Tenant Indemnities: Is defined in Article 34 hereof.

Tenant’s Additional Rental: Is defined in Article 8.2 hereof.

Tenant’s Address: (See Article 1.1.4) or to such other address as Tenant may
designate from time to time by written notice to Landlord in accordance with
Article 30 hereof.

Tenant’s Architect: The architect or interior design consultant Tenant
designates by written notice to Landlord in accordance with Article 30 hereof.

Tenant’s Forecast Additional Rental: Is defined in Article 8.1 hereof.

Tenant’s Notice: Is defined in Article 49.1 hereof.

Tenant’s Response: Is defined in Article 47.1.1 hereof.

Ten Year Treasury Note Rate: A variable rate of interest equal to the Ten Year
U.S. Treasury Constant Maturity Rate as published from time to time by the
U.S. Department of the Treasury.

 

12



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Termination Date: Is defined in Article 4.2 hereof.

Terminated Space: Is defined in Article 4.2 hereof.

Turnover Date: Is defined in Article 5.1.2 hereof.

Valuing Brokers: Is defined in Article 45.2 hereof.

Work Letter: That certain Work Letter attached hereto as Exhibit D.

2. Building and Demised Premises.

2.1 Building. The Building in which the Demised Premises shall be located shall
be constructed by Landlord on the Real Property at the location depicted on the
Conceptual Site Plan attached hereto as Exhibit B and in accordance with this
Lease and all exhibits hereto. Prior to January 31, 2007, Tenant shall have the
right to expand or contract the Building by up to two (2) floors during the
Building design phase as set forth in the Work Letter. The floor area for the
Building shall be calculated based on the approved design by Tenant as set forth
in the Work Letter.

2.2 Demised Premises. The Net Rentable Area within the Demised Premises and the
Net Rentable Area of the Building shall be measured by Landlord or its
designated agent using the Computer Aided Drafting and Design (“CADD”) system
based on BOMA Z65.1 1996 requirements (as opposed to field surveys) as soon as
practicable during or after the construction of the Building. Landlord shall
notify Tenant in writing of Landlord’s determination of such measurements and
the calculation of the Net Rentable Area within the Demised Premises and the Net
Rentable Area of the Building promptly following such measurements, and such
measurements shall be confirmed by Landlord and Tenant pursuant to the
provisions of Article 2.3 hereof. The parties agree that if there arises a
dispute as to any rights, obligations or abatements arising under Articles
2.1, 2.2 or 2.3, such dispute shall first be submitted to non-binding mediation
for resolution, the format for such mediation to be reasonably acceptable to
both parties. The costs of such non-binding mediation shall be shared equally by
Landlord and Tenant.

2.3 Confirmation of Demised Premises. In accordance with Article 4 and Article
6, and in addition to those items set forth in Article 4, Landlord and Tenant
agree to execute the Supplemental Agreement and include the following:

2.3.1 Confirm the size, location and configuration of the Demised Premises and
attach “as-built” construction documents for the Base Building Work and Tenant
Improvements; and

2.3.2 Confirm the Net Rentable Area within the Demised Premises and the Net
Rentable Area of the Building. All measurements shall be made in accordance with
Article 2.2; provided, however, that either party shall have the right,

 

13



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

within thirty (30) days following the delivery of written notice of such
measurement to Tenant, to request field surveys by the Project Architect (the
cost of which shall be paid solely by the requesting party), and, if such field
surveys reveal that the total Net Rentable Area within the Demised Premises or
the Net Rentable Area of the Building, as determined based upon Landlord’s CADD
measurements and BOMA Z65.1 1996 requirements, was incorrect by more than
one-half of one percent (0.5%), then the Net Rentable Area within the Demised
Premises or the Net Rentable Area of the Building, as the case may be, shall be
corrected based upon the measurements determined by the Project Architect;
provided, however, that within thirty (30) days following the delivery to Tenant
of written notice of the Project Architect’s measurements, Tenant, at its sole
cost and expense, may elect to have Tenant’s Architect determine such
measurements. If one of the parties elected to have the Project Architect
perform field surveys and the Net Rentable Area within the Demised Premises or
the Net Rentable Area of the Building, as determined based upon Tenant’s
Architect’s measurements, differs at all from the total Net Rentable Area within
the Demised Premises or the Net Rentable Area of the Building based upon the
Project Architect’s measurements, then the final determination of the Net
Rentable Area within the Demised Premises and the Net Rentable Area of the
Building shall be made based on the measurements chosen by an independent
architect jointly selected by Landlord and Tenant, provided that such
independent architect shall be limited to choosing either (i) the Project
Architect’s measurements or Landlord’s CADD measurements, as the case may be, or
(ii) the measurements of Tenant’s Architect, whichever measurements such
independent architect shall believe to be more nearly correct. The fees and
expenses of the independent architect shall be shared equally by Landlord and
Tenant. Landlord and Tenant do hereby agree that the architects referred to in
this Article 2.3.2 shall make only measurements of the respective areas and the
parties will determine together the final Net Rentable Area within the Demised
Premises and the final Net Rentable Area of the Building based upon the
provisions of this Lease.

2.4 Landlord Reservations.

2.4.1 Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within or through the Demised Premises, or through the walls, columns
and ceilings therein, provided that the installation work is performed at such
times and by such methods as will not reduce the Net Rentable Area within the
Demised Premises or unreasonably interfere with Tenant’s use and occupancy of
the Demised Premises or damage the appearance thereof. Any plans and
specifications showing such work and the contractor performing such work, now or
in the future, shall have Tenant’s Approval, such Approval not to be
unreasonably withheld, conditioned or delayed, and such contractor shall carry
such insurance as would reasonably be expected for the work being conducted with
endorsements naming Tenant as an additional insured thereunder as its interests
may appear.

2.4.2 The exercise of any right reserved to Landlord under this Article 2.4
shall not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of Rent (except as specifically
provided herein), or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or Landlord’s agents.

 

14



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

3. Security Deposit.

None required.

4. Term.

4.1 Lease Term. The term of this Lease (the “Lease Term”) shall commence on the
Full Rent Commencement Date and, unless sooner terminated or extended as
provided in this Lease, shall end on the Lease Expiration Date; provided,
however, that the Lease Term shall be subject to extension as provided in
Article 45 hereof. Promptly after obtaining all information required to be
included in the Supplemental Agreement, Landlord and Tenant shall execute the
Supplemental Agreement. Notwithstanding the foregoing, upon the Delivery Date or
Turnover Date, as the case may be, for any floor of the Building or such earlier
access date provided for in Article 5.3 hereinafter, Tenant and Landlord, where
applicable, shall abide by the terms and conditions of this Lease, as if the
Lease Term had already commenced, except that Tenant shall have no obligation to
pay Rent or any portion thereof until it becomes due in accordance with Article
6 hereof.

4.2 Early Termination. Provided Tenant is not then in default beyond any
applicable notice and cure periods under the terms of this Lease, beginning on
[***], Tenant shall have the on-going right to terminate this Lease. Tenant
shall deliver to Landlord prior written notice of Tenant’s intent to terminate
the Lease, and termination shall become effective on the date that is [***]
([***])[***] after Tenant’s delivery of such notice (the “Termination Date”).
Tenant shall have the right to terminate this Lease with respect to all or any
portion of the Demised Premises (the “Terminated Space”), provided, however,
that if Tenant terminates this Lease with respect to only a portion of the
Demised Premises, the space being terminated must be on a full floor basis. At
the time Tenant delivers its notice of early termination to Landlord and as a
pre-condition to the effectiveness of such notice, Tenant shall pay to Landlord
an amount equal to [***], both dates being inclusive for purposes of calculating
[***]. The cost of all unamortized Tenant Improvements and brokerage commissions
are embedded in [***] and therefore are embedded into [***]. Tenant shall also
be responsible for all [***] incurred in connection with such termination.

4.3 Contraction Right.

4.3.1 Provided Tenant is not then in default beyond any applicable notice and
cure periods under the terms of this Lease, beginning on [***], Tenant shall
have a one-time right (the “First Contraction Right”) to release back to
Landlord either (a) [***] percent ([***]%) of the Demised Premises, or (b) [***]
([***]) [***] of the Demised Premises, provided, however, that if Tenant elects
to release [***] percent ([***]%) of the Demised Premises, the Contraction Space
(as hereinafter defined)

 

15



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

shall be in a configuration that leaves Landlord with space considered by
Landlord to be reasonably leasable. Tenant shall deliver to Landlord prior
written notice of Tenant’s intent to contract the Demised Premises, and such
contraction shall become effective on the date that is [***] ([***])[***] after
Tenant’s delivery of such notice.

4.3.2 Subject to the same terms and conditions as set forth in Article 4.3.1
above and provided the Net Rentable Area of the Building, as finally determined
pursuant to Article 2.2 hereof, is at least [***] percent ([***]%) of [***]
beginning on the [***], Tenant shall again have a one-time right (the “Second
Contraction Right”) to release back to Landlord either (a) [***] percent
([***]%) of the Demised Premises, or (b) [***] ([***])[***] of the Demised
Premises, provided, however, that if Tenant elects to release [***] percent
([***]%) of the Demised Premises, the Contraction Space shall be in a
configuration that leaves Landlord with space considered by Landlord to be
reasonably leasable. Notwithstanding the foregoing, in the event that Tenant
does not exercise its First Contraction Right and the Net Rentable Area of the
Building, as finally determined pursuant to Article 2.2 hereof, is at least
[***] percent ([***]%) of [***], as a part of its Second Contraction Right,
Tenant shall have the right to release back to Landlord either (a) [***] percent
([***]%) of the Demised Premises, or (b) [***] ([***]) [***] of the Demised
Premises; provided, however, that if Tenant elects to release [***] percent
([***]%) of the Demised Premises, the Contraction Space shall be in a
configuration that leaves Landlord with space considered by Landlord to be
reasonably leasable.

4.3.3 Any such released space shall be deemed “Contraction Space” for purposes
hereof. Promptly after receipt of Tenant’s notice of exercise of either the
First Contraction Right or the Second Contraction Right, Landlord shall prepare,
or cause to be prepared, and submit to Tenant preliminary plans for the
construction of the demising walls and other necessary improvements consistent
herewith, which preliminary plans shall include a proposed schedule for such
construction. Within ten (10) business days after receipt of such preliminary
plans, Tenant will either approve the same in writing or notify Landlord in
writing of Tenant’s commercially reasonable objections. Upon receipt of Tenant’s
notice of objections, Landlord will prepare or cause to be prepared revised
preliminary plans to address such objections as Landlord deems commercially
reasonable, and Landlord shall submit the revised preliminary plans to Tenant.
Upon submittal to Tenant of the revised preliminary plans, and upon submittal of
any further revisions, the procedures described above will be repeated until the
preliminary plans are approved by Tenant. If the parties do not resolve such
objections within thirty (30) business days from the date of Tenant’s initial
receipt of the preliminary plans, the parties hereto agree to submit their
dispute to non-binding mediation. If Tenant does not respond to Landlord in
writing within any such ten (10) business day period, the preliminary plans for
the proposed construction shall be deemed approved by Tenant. All costs and
expenses for the preparation of such plans and for the construction in
accordance therewith shall be included in Operating Expenses (solely chargeable
to Tenant). In addition, such construction referenced in this Article 4.3.3
shall not avail Tenant of any abatement of Rent as provided in Article 15
hereof, provided such

 

16



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

plans are adhered to, subject to Excusable Delays and Tenant Delays. The
Contraction Space shall be measured and calculated by Landlord using BOMA Z65.1
1996 standards (such reasonable fee to be included in Operating Expenses) for
measuring office space and shall be subject to verification by Tenant’s
Architect.

4.3.4 Upon the effective date of the release of such Contraction Space, Tenant
shall pay Landlord an amount equal to [***] (including [***] and any [***])
attributable to the Contraction Space and brokerage commissions paid by Landlord
on account of this Lease proportionate to such Contraction Space ([***] percent
[***]%). Tenant shall also be responsible for all [***] in connection with such
contraction.

4.3.5 In the event that Tenant elects to exercise either the First Contraction
Right or the Second Contraction Right, Landlord and Tenant shall promptly
execute an amendment to this Lease confirming same. Such amendment shall confirm
the total square feet of the Net Rentable Area within the Demised Premises, the
Base Rental and Tenant’s Forecast Additional Rental as adjusted to reflect the
contraction of the Demised Premises.

4.3.6 In the event Tenant exercises either the First Contraction Right or Second
Contraction Right, the selection by Landlord of office tenants to occupy the
Contraction Space shall be subject to the requirements of Articles 57.1.2 and
57.3, but shall not be subject to Tenant’s Approval so long as each such office
tenant is reasonably considered to be of a quality consistent with other
first-class tenants in Class “A” office buildings in downtown Richmond,
Virginia.

4.3.7 Any reduction in the Demised Premises shall be deemed to be reduced
pursuant to either the First Contraction Right or the Second Contraction Right,
as applicable, and not pursuant to Tenant’s early termination right provided in
Article 4.2 hereof, unless otherwise explicitly set forth by Tenant in writing.

5. Possession.

5.1 Delivery Date and Commencement Date.

5.1.1 If Tenant elects to use a contractor other than Landlord’s contractor (for
purposes herein “Tenant’s contractor”) to construct the Tenant Improvements,
then this Article 5.1.1 shall set forth the Commencement Date for this Lease and
each Floor Commencement Date. The Building shall be turned over to Tenant in
phases (in accordance with the phasing schedule set forth below) upon the
Substantial Completion of the Base Building Work for each floor within such
phase of the Building (the “Tenant Contractor Phased Delivery of the Building”).
The actual date Tenant’s contractor is granted access to a floor to complete the
Tenant Improvements in accordance with the terms of this Lease shall be known as
such floor’s “Delivery Date”. The “Commencement Date” of this Lease shall occur
upon the earlier to occur of either (a) the date that is six (6) months after
the Delivery Date of Phase I (which anticipated date is set forth below and as
provided in the immediately preceding sentence), i.e., the

 

17



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

date that is six (6) months after the date the initial phase (as set forth
below) is turned over by Landlord to Tenant in accordance with the terms of this
Lease, or (b) the date Tenant occupies and begins its beneficial interest in any
floor of the Building (the “Open for Business Date”), i.e., the date Tenant
opens for business on any floor of the Building. Thereafter, and notwithstanding
the foregoing, the commencement date for each floor of the Building (a “Floor
Commencement Date”) shall continue to occur on a floor by floor basis in
accordance with the phasing schedule set forth below and the terms of this Lease
until such time as this Lease has commenced with respect to one hundred percent
(100%) of the Demised Premises. The Tenant Contractor Phased Delivery of the
Building shall occur as follows such that access shall be granted to Tenant’s
contractor for purposes of construction of the Tenant Improvements within such
Phase:

 

Phase

  

Anticipated

Delivery Date

Phase I — Floors B1 & B2    March 1, 2009 Phase II — Floors 1, 2 & 3    April 1,
2009 Phase III — Floors 4, 5 & 6    May 15, 2009 Phase IV — Floors 7 & 8    June
15, 2009 Phase V — Floors 9 & 10    July 1, 2009

5.1.2 If Tenant elects to use Landlord’s Contractor to construct the Tenant
Improvements, then this Article 5.1.2 shall set forth the Commencement Date for
this Lease and each Floor Commencement Date. The Building shall be turned over
to Tenant in phases (in accordance with the phasing schedule set forth below)
upon the Substantial Completion of the Base Building Work and the Tenant
Improvements for each floor within such phase of the Building (the “Landlord
Contractor Phased Delivery of the Building”). The actual date Tenant is granted
access to a floor with the Base Building Work and the Tenant Improvements
Substantially Completed in accordance with the terms of this Lease shall be
known as such floor’s “Turnover Date”. The “Commencement Date” of this Lease
shall occur upon the earlier to occur of either (a) the date that is sixty
(60) days after the Turnover Date of Phase I (which anticipated date is set
forth below and as provided in the immediately preceding sentence), i.e., the
date that is sixty (60) days after the initial phase (as set forth below) is
turned over by Landlord to Tenant in accordance with the terms of this Lease, or
(b) the Open for Business Date for any floor in the Building. Thereafter, and
notwithstanding the foregoing, each Floor Commencement Date shall continue to
occur on a floor by floor basis in accordance with the phasing schedule set
forth below and the terms of this Lease until such time as this Lease has
commenced with respect to one hundred percent (100%) of the Demised Premises.
The Landlord Contractor Phased Delivery of the Building shall occur as follows:

 

Phase

  

Anticipated

Turnover Date

Phase I — Floors B1 & B2    July 1, 2009

 

18



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Phase II — Floors 1, 2 & 3    August 1, 2009 Phase III — Floors 4, 5 & 6   
September 1, 2009 Phase IV — Floors 7 & 8    October 1, 2009 Phase V — Floors 9
& 10    November 1, 2009

5.1.3 Tenant shall have the right to reduce the number of phases in either the
Landlord Contractor Phased Delivery of the Building or the Tenant Contractor
Phased Delivery of the Building, as applicable, so long as (i) the Delivery Date
or Turnover Date, as applicable, of such floors remain in sequential order as
set forth in the tables above, (ii) no floor is required to be delivered prior
to its referenced date set forth in the tables above, and (iii) Tenant provides
written notification of such re-phasing to Landlord on or before December 31,
2007.

5.1.4 Whether Tenant elects to use Landlord’s Contractor or Tenant’s contractor,
the failure of Tenant to take possession of or to occupy a floor of the Building
upon its timely delivery in accordance with the above shall not serve to relieve
Tenant of its obligations arising for each floor or delay the payment of Rent by
Tenant for each floor, nor shall such failure serve to extend the Lease Term.

5.1.5 If Tenant elects to use Tenant’s contractor to complete the Tenant
Improvements, upon delivery to Tenant by Landlord of Phase I (as set forth in
Article 5.1.1), Tenant shall execute an agreement in a form mutually agreeable
to Tenant and Landlord whereby Tenant agrees, on its behalf and on behalf of any
of its agents, employees or contractors, to waive any claim for damage to any
Tenant Improvements or to any equipment of Tenant and its authorized agents,
employees and contractors that may be caused by rain, water or other weather
related causes prior to the date the Building is water tight, as such date is
provided on the Approved Schedule, attached as Schedule C to the Work Letter.

5.2 Acceptance. Upon each Floor Commencement Date, Tenant shall be deemed to
have agreed that Landlord, up to the time of such occupancy, had performed all
of its obligations hereunder with respect to such floor, and that such floor,
except for Punch List Items, was in satisfactory condition as of the Floor
Commencement Date for such floor; provided, however, that Landlord shall remain
responsible for any damage caused to a floor Substantially Completed and
delivered to Tenant resulting from Landlord’s Base Building Work or Tenant
Improvement work, as the case may be, being conducted in the Building. Subject
to the foregoing and except as may otherwise be expressly provided in the Work
Letter, Tenant shall accept each floor of the Building on its respective Floor
Commencement Date in its “AS-IS” condition, subject to all applicable laws,
ordinances, regulations, covenants and restrictions from any governmental
authorities, and Landlord shall have no obligation to perform or pay for any
repair or other work therein other than for the correction of latent defects,
warranty items or completion of Punch List Items.

 

19



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

5.3 Early Access.

5.3.1 If Tenant elects to use Landlord’s Contractor to construct the Tenant
Improvements, Tenant and its authorized agents, employees and contractors shall,
at all reasonable times during the thirty (30) day period prior to the Turnover
Date for each floor as set forth in Article 5.1.2, have the right, at Tenant’s
and Tenant’s agents’, employees’ and contractors’ own risk, expense and
responsibility, to have access to such floor or space solely for the purpose of
preparing such floor for Tenant’s Open for Business Date, subject to all
applicable laws, ordinances, regulations, covenants and restrictions from any
governmental authorities, and provided that in so doing Tenant shall not
unreasonably interfere with or delay the Base Building Work or Tenant
Improvements to be performed by Landlord’s Contractor within such phase or floor
or within any other floors within the Building. In connection with Tenant’s
early access rights, Landlord covenants and agrees to provide Tenant and its
authorized agents, employees and contractors with access (i) within the Building
through such Building Commons Areas, including, without limitation, hallways,
loading docks and elevators within the Building as are reasonably necessary to
gain access to and from any floor delivered to Tenant pursuant to this Article 5
and (ii) to and from the Building over and across the Project Common Areas to
any and all public rights of way sufficient for Tenant to construct the Demised
Premises, such access rights being granted for the purposes of allowing Tenant
to (A) complete construction of the Tenant Improvements, if applicable,
(B) prepare to begin its beneficial interest in the Demised Premises, i.e., to
open for business, and (C) obtain necessary temporary or permanent certificates
of occupancy. Subject to the waivers of subrogation set forth in Article 17, if,
upon Tenant’s use of any such Building Common Areas or Project Common Areas,
such Building Common Areas or Project Common Areas are damaged in any way by
Tenant or its authorized agents, employees or contractors, Tenant shall be
responsible for and diligently repair any such damage as soon as practical.

5.3.2 If Tenant or its authorized agents, employees and contractors is granted
access to any portion of the Building prior to the Turnover Date in accordance
with this Article 5.3, Tenant and its authorized agents, employees and
contractors shall each abide by the terms and conditions of this Lease, provided
that upon any such access by the Tenant or its agents, employees or contractors,
then (a) Tenant shall have no obligation to pay the Rent or any portion thereof
until it becomes due in accordance with Article 6 and (b) this Lease shall not
be deemed to have commenced as a result of such access for purposes of
calculating the Lease Term.

5.4 Access.

5.4.1 Beginning on the Turnover Date or the Delivery Date for any floor, as
applicable, Landlord covenants and agrees to provide Tenant and its authorized
agents, employees and contractors with access (i) within the Building through
such Building Commons Areas, including, without limitation, hallways, loading
docks and elevators within the Building as are reasonably necessary to gain
access to and from

 

20



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

any floor delivered to Tenant pursuant to this Article 5 for the purposes
intended, and (ii) to and from the Building over and across the Project Common
Areas to any and all public rights of way sufficient for Tenant to construct,
occupy and use the Demised Premises and to obtain necessary temporary or
permanent certificates of occupancy, as applicable. Subject to the waivers of
subrogation set forth in Article 17, if, upon Tenant’s use of any such Building
Common Areas or Project Common Areas, such Building Common Areas or Project
Common Areas are damaged in any way by Tenant or its authorized agents,
employees or contractors, Tenant shall be responsible for and diligently repair
any such damage as soon as practical.

5.4.2 Landlord covenants and agrees to provide Tenant, its officers, directors,
agents (including without limitation Tenant’s contractors), employees and
invitees with safe access to and from the Building to any and all public rights
of way sufficient for Tenant to occupy and use the Demised Premises.

6. Rental Payments.

6.1 Payment of Rent. Commencing on the Rent Commencement Date and subject to
apportionment and abatement as provided herein, and continuing thereafter
throughout the Lease Term, Tenant hereby agrees to pay all Rent due and payable
under this Lease. Base Rental together with Tenant’s Forecast Additional Rental
shall be due and payable in twelve (12) equal monthly installments in advance,
on the first day of each calendar month (subject to the phasing requirements for
the payment of Base Rental as set forth below), commencing on the Rent
Commencement Date and continuing thereafter throughout the Lease Term and any
extensions or renewals thereof. Tenant shall pay all Rent and other sums of
money as shall become due from and payable by Tenant to Landlord under this
Lease at the times and in the manner provided in this Lease, without demand,
notice, abatement, deduction, or set-off, except as expressly set forth in this
Lease.

6.2 Rent Commencement. The payment of Base Rental shall commence and be phased
in accordance with the following until the Full Rent Commencement Date and
thereafter shall continue for the remainder of the Lease Term in accordance with
the terms of this Lease:

6.2.1 If Tenant elects to use Tenant’s contractor to construct the Tenant
Improvements, then this Article 6.2.1 shall set forth the Rent Commencement Date
and the Base Rental payable until the date that this Lease has commenced with
respect to one hundred percent (100%) of the Demised Premises (the “Full Rent
Commencement Date”). Tenant shall pay a pro rata portion of the Base Rental on
the Commencement Date (the “Rent Commencement Date”), such pro rata portion
being equal to the product of the Base Rental multiplied by a fraction, the
numerator being the Net Rentable Area of those floors of the Building for which
this Lease has commenced as of the Commencement Date pursuant to Article 5.1.1
and as set forth below and the divisor being the Net Rentable Area of the
Building. Thereafter, on the first day of each

 

21



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

month and continuing until the Full Rent Commencement Date, Tenant shall pay a
pro rata portion of the Base Rental, such pro rata portion being equal to the
product of the Base Rental multiplied by a fraction, the numerator being the Net
Rentable Area of those floors of the Building for which this Lease has commenced
pursuant to Article 5.1.1 and as set forth below as of the date the Base Rental
is due and payable and the divisor being the Net Rentable Area of the Building.
Notwithstanding anything herein to the contrary, solely for purposes of this
Article 6.2.1 this Lease shall not have commenced with respect to the Net
Rentable Area for any floor until the date that all of the following events
shall have occurred: (i) with respect to such floor, the Building systems
(including without limitation the HVAC, elevators and life safety systems) are
Substantially Complete and fully operational for Tenant’s intended use;
(ii) with respect to such floor, all finishes for the Base Building Work are
Substantially Complete, (iii) the lobby, a pro-rata portion of the Building
Parking Facilities and all Building Common Areas and Project Common Areas
reasonably necessary to access such floor or phase are Substantially Complete;
and (iv) the Site Work is Substantially Complete on or before the Site Work
Complete date set forth on Schedule C of the Work Letter. For purposes of this
Article 6.2.1, the Approved Budget shall be the amount used to determine Base
Rental until the Full Rent Commencement Date (the “Estimated Base Rental”).
Within one hundred twenty (120) days of the Full Rent Commencement Date,
Landlord shall provide Tenant with the actual determination of Base Rental,
pursuant to Article 7 hereof, and if such Base Rental amount is different than
the Estimated Base Rental, the parties shall adjust the Rent for the next month
to account for such difference and the amount that would then have otherwise
been due and payable by Tenant under this Article 6.2.1. All charges that could
be characterized as Tenant’s Additional Rental for purposes hereof incurred by
Landlord’s Contractor prior to the Full Rent Commencement Date shall be deemed a
part of Landlord’s Costs.

6.2.2 If Tenant elects to use Landlord’s Contractor to construct the Tenant
Improvements, then this Article 6.2.2 shall set forth the Rent Commencement Date
and the Base Rental payable until the Full Rent Commencement Date. Tenant shall
pay a pro rata portion of the Base Rental on the Commencement Date (the “Rent
Commencement Date”), such pro rata portion being equal to the product of the
Base Rental multiplied by a fraction, the numerator being the Net Rentable Area
of those floors of the Building for which this Lease has commenced as of the
Commencement Date pursuant to Article 5.1.2 and as set forth below and the
divisor being the Net Rentable Area of the Building. Thereafter, on the first
day of each month and continuing until the Full Rent Commencement Date, Tenant
shall pay a pro rata portion of the Base Rental, such pro rata portion being
equal to the product of the Base Rental multiplied by a fraction, the numerator
being the Net Rentable Area of those floors of the Building for which this Lease
has commenced pursuant to Article 5.1.2 and as set forth below, as of the date
the Base Rental is due and payable, and the divisor being the Net Rentable Area
of the Building. Notwithstanding anything herein to the contrary, solely for
purposes of this Article 6.2.2 this Lease shall not have commenced with respect
to the Net Rentable Area for any floor until the date that all of the following
events shall have occurred: (i) with respect to such floor, the Building systems
(including without limitation the

 

22



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

heating, ventilating and air conditioning (“HVAC”), elevator, and life safety
systems) are Substantially Complete and fully operational for Tenant’s intended
use; (ii) with respect to such floor, the finishes for each floor of the
Building are Substantially Complete and the protective materials have been
removed; (iii) the lobby, a pro-rata portion of the Building Parking Facilities
and all Building Common Areas and Project Common Areas necessary to access such
floor or phase are Substantially Complete ; (iv) the Site Work is Substantially
Complete (subject to seasonal plantings and Punch List Items); and (iv) with
respect to such floor, a Certificate of Occupancy (whether temporary or
permanent, as the case may be) has been issued. For purposes of this Article
6.2.2, the Approved Budget shall be the amount used to determine Base Rental
until the Full Rent Commencement Date (the “Estimated Base Rental”). Within one
hundred twenty (120) days of the Full Rent Commencement Date, Landlord shall
provide Tenant with the actual determination of Base Rental, pursuant to
Article 7 hereof, and if such Base Rental amount is different than the Estimated
Base Rental, the parties shall adjust the Rent for the next month to account for
such difference and the amount that would then have otherwise been due and
payable by Tenant under this Article 6.2.2. All charges that could be
characterized as Tenant’s Additional Rental for purposes hereof incurred by
Landlord’s Contractor prior to the Full Rent Commencement Date shall be deemed a
part of Landlord’s Cost.

6.3 Proration of Rent. If the Rent Commencement Date is other than the first day
of a calendar month or if this Lease terminates on other than the last day of a
calendar month, then the installments of Base Rental and Tenant’s Forecast
Additional Rental for such month or months shall be prorated on a daily basis
and the installment or installments so prorated shall be paid in advance. Also,
if the Rent Commencement Date occurs on other than the first day of a calendar
year, or if this Lease is terminated on other than the last day of a calendar
year, Tenant’s Additional Rental shall be prorated for such commencement or
termination year, as the case may be, by multiplying such Tenant’s Additional
Rental by a fraction, the numerator of which shall be the number of days during
the commencement year from and after the Rent Commencement Date, or the number
of days during the termination year from and after January 1 of the termination
year to the termination date, as the case may be, and the denominator of which
shall be three hundred sixty-five (365), and the calculation described in
Article 8 hereof shall be made as soon as possible after the termination of this
Lease, Landlord and Tenant hereby agreeing that the provisions relating to said
calculation shall survive the termination of this Lease.

7. Base Rental.

7.1 Computation of Base Rental. “Base Rental” shall be structured on a [***],
shall be equal to the product of the Landlord’s Cost (on an open book basis) and
the Rent Constant, and shall be payable in accordance with the terms of Articles
6 and 10. Beginning on the first anniversary of the Full Rent Commencement Date
and continuing on every anniversary of the Full Rent Commencement Date
thereafter during the primary Lease Term, Base Rental shall escalate [***]
percent ([***]%) each Lease Year over the previous Lease Year.

 

23



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

7.2 Reductions in Base Rental. Notwithstanding anything else contained herein to
the contrary, in the event Tenant exercises its early termination right set
forth in Article 4.2, First Contraction Right or Second Contraction Right, Base
Rental shall be reduced pro rata by that portion of the Base Rental attributable
to the Contraction Space or the Terminated Space.

8. Additional Rental.

8.1 Tenant’s Forecast Additional Rental. For purposes of this Lease, “Tenant’s
Forecast Additional Rental” shall mean Landlord’s budgeted estimate of Operating
Expenses and Tenant’s Additional Rental (both as hereinafter defined) for the
coming calendar year or portion thereof, such forecast to be provided to Tenant
annually for its prior review and approval and in detail acceptable to Tenant
acting reasonably. If at any time it appears to Landlord, in Landlord’s
reasonable judgment, that Tenant’s Additional Rental for the current calendar
year will increase from Landlord’s estimate of the coming calendar year by more
than [***] percent ([***]%), Landlord shall have the right to revise, but not
more than once per year (but Landlord shall have the right to reduce such
estimate as many times within any year as Landlord chooses), by written notice
to Tenant, its estimate for such year, and subsequent payments by Tenant for
such year shall be based upon such revised estimate of Tenant’s Forecast
Additional Rental; provided, however, that the details of such revised estimate
have been made available to Tenant for its prior review and approval in detail
acceptable to Tenant acting reasonably. Failure to make a revision contemplated
by the immediately preceding sentence shall not prejudice Landlord’s right to
collect the full amount of Tenant’s Additional Rental. Prior to the Full Rent
Commencement Date and thereafter prior to the beginning of each calendar year
during the Lease Term, including any extensions thereof, Landlord shall present
to Tenant a written statement of Tenant’s Forecast Additional Rental for such
calendar year.

8.2 Tenant’s Additional Rental. For purposes of this Lease, “Tenant’s Additional
Rental” shall, subject to Article 6, mean for each calendar year, the Operating
Expenses multiplied by a fraction, the numerator of which is the Net Rentable
Area within the Demised Premises and the denominator of which is the Net
Rentable Area of the Building.

8.3 Annual Reconciliation. Within one hundred twenty (120) days after the end of
each calendar year in which Tenant’s Additional Rental is payable hereunder or
as soon thereafter as administratively possible if such delay is caused by
events reasonably considered beyond Landlord’s control, Landlord shall provide
Tenant a statement showing all major cost categories of the actual Operating
Expenses for said calendar year, and a statement prepared by Landlord comparing
Tenant’s Forecast Additional Rental with Tenant’s Additional Rental. In the
event Tenant’s Forecast

 

24



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Additional Rental exceeds Tenant’s Additional Rental for said calendar year,
Landlord shall, at Tenant’s option, either refund the amount of such excess to
Tenant or credit such amount against Rent next due hereunder. In the event that
Tenant’s Additional Rental exceeds Tenant’s Forecast Additional Rental for said
calendar year, Tenant shall pay Landlord, within thirty (30) days of receipt of
the written statement, an amount equal to such difference.

8.4 Books and Records. At any time within one hundred eighty (180) days of
Tenant’s receipt of Landlord’s statement showing the annual reconciliation of
Operating Expenses for each calendar year during the Lease Term, Tenant shall
have the right to cause an audit of Landlord’s books and records pertaining to
the calculation of Operating Expenses and Rent for such calendar and/or for the
previous calendar year; provided that Tenant shall give Landlord not less than
ten (10) business days prior written notice of any such audit. Landlord shall
keep and maintain its books and records for any calendar year during the Lease
Term for a minimum period of two (2) years. Tenant’s audit of Landlord’s books
and records relating to either or both of the prior two (2) year’s Operating
Expenses and Rent shall occur at a mutually convenient time during reasonable
business hours at Landlord’s office where Landlord’s books and records are
maintained. Tenant agrees to provide Landlord copies of any and all reports,
summaries, conclusions, and other results of such audit within thirty (30) days
following Tenant’s receipt thereof. If Landlord’s calculation of Tenant’s
Additional Rental for the audited calendar year was incorrect, then Tenant shall
be entitled (i) to a prompt refund of such overpayment (together with interest
on the amount of such overpayment from the date of Landlord’s annual
reconciliation of Operating Expenses until payment of such refund, at the Prime
Rate) and (ii) the reasonable cost of Tenant’s audit fees or consultant fees if
the corrected Tenant’s Additional Rental is less than ninety-seven percent
(97%) of Landlord’s calculation of Tenant’s Additional Rental; or Tenant shall
promptly pay to Landlord the amount of any underpayment, as the case may be. If
Tenant is not the only tenant in the Building, Tenant and Tenant’s consultant
shall keep the results of any such audit confidential as to all parties other
than Landlord, and shall enter into a written confidentiality agreement prior to
conducting such audit at Landlord’s request. For purposes of calculating
Tenant’s Proportionate Share of Operating Expenses, a year shall mean a calendar
year except the first year, which shall begin on the Commencement Date and end
on December 31st of the year in which the Commencement Date occurred (the “Base
Year”), and the last year, which shall end on the Lease Expiration Date.

9. Operating Expenses.

9.1 Description of Operating Expenses. “Operating Expenses” shall mean all
Operating Costs (as hereinafter defined) incurred by Landlord for the Project.
With respect to Operating Costs that Landlord allocates to the entire Project
(i.e., expenses related to the Project Common Areas), the portion allocated to
the Building shall be based upon GAAP. Landlord may reasonably adjust Landlord’s
allocation of such expenses to the Building in the future for changes in the
physical size of the Building or the Project. Landlord’s good faith projection
of Operating Expenses (which

 

25



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

shall not limit Landlord’s rights pursuant to Article 8 hereof or this Article
9) for the Base Year is estimated to be [***] Dollars ($[***]) per square foot
of Net Rentable Area. This estimate of Operating Expenses is only an estimate,
and Landlord makes no guaranty or warranty that such estimate will be accurate.

9.2 Operating Costs. For the purposes of this Lease, “Operating Costs” shall
mean all actual expenses, costs and disbursements (but not specific costs billed
to specific tenants of the Building) of every kind and nature, computed on an
accrual basis, relating to or incurred or paid by Landlord or its designated
agent after the Full Rent Commencement Date in connection with the management,
operation, repair and maintenance of the Project only, and as hereinafter noted,
appropriately allocated to the Building according to GAAP, including, but not
limited to, the following:

9.2.1 appropriately allocated wages, salaries and other costs of all on-site
employees engaged in the operation, management, or access control of the
Building, including taxes, insurance and benefits relating to such employees,
but excluding employees above the grade of Building or Property Manager (or
whatever title represents the on-site management representative primarily
responsible for management of the Building) and also only to the extent such
wages and salaries are directly attributable to the personnel contributing to
the maintenance, operation, repair and services of the Building;

9.2.2 appropriately allocated costs of all supplies, tools, equipment and
materials (whether purchased or leased) used directly in the operation,
management, maintenance and access control of the Building;

9.2.3 the cost of all utilities for the Building, including but not limited to
the cost of electricity, gas, water, sewer services and power for heating,
lighting, air conditioning and ventilating;

9.2.4 the cost of all maintenance and service agreements for the Building and
the equipment therein, including but not limited to security service, garage
operators, window cleaning, elevator maintenance, janitorial service,
landscaping maintenance and reasonable and customary landscaping replacement;

9.2.5 the cost of repairs and general maintenance of the Building (except as
excluded in Article 9.3 hereof);

9.2.6 amortization charges (including reasonable financing charges actually
incurred) of the cost of acquisition and/or installation of capital improvements
to the Building, the Building Parking Facilities and the Project Common Areas
(including security and energy management equipment), amortized over their
respective useful lives, but only to the extent of documented reductions in
Operating Costs. Landlord shall provide Tenant with reasonable evidence of
actual Operating Costs saved by such capital improvements prior to including the
amortized costs thereof in the Operating Costs and notwithstanding the
foregoing, the annual amortization amount of such capital improvements shall not
exceed the documented Operating Costs saved;

 

26



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

9.2.7 the cost of casualty, rental abatement (provided such insurance does not
exceed a period of two (2) years) and liability insurance, subject to
Article 13.2.8, applicable only to the Building, the Project Common Areas and
Landlord’s personal property used in connection therewith and provided that if
there are ever substantial rate increases for such insurance policies, Landlord
and Tenant shall consult with one another and use commercially reasonable
efforts to control the cost of such insurance;

9.2.8 appropriately allocated cost of trash and garbage removal, recycling
service in the Building, vermin extermination, and snow, ice and debris removal;

9.2.9 reasonable accounting and legal fees, but only to the extent incurred in
connection with reducing or attempting to reduce (subject to Tenant’s reasonable
approval) Operating Costs;

9.2.10 all taxes, assessments and governmental charges, whether or not directly
paid by Landlord, whether federal, state, county or municipal and whether they
be by taxing districts or authorities presently taxing the Project or by others
subsequently created or otherwise, and any other taxes and assessments
attributable to the Project or its operation (and the reasonable costs of
contesting any of the same), including business license taxes and fees payable
by Landlord in respect of the operation of the Building, the Building Parking
Facilities and the Project Common Areas (collectively, “Taxes”), excluding,
however, (i) taxes and assessments imposed on the personal property of the
tenants of the Building; (ii) taxes imposed on the leasehold improvements of
tenants of the Building (but only if and to the extent the applicable taxing
authority separately assesses such leasehold improvements); (iii) federal and
state taxes on income; (iv) death taxes; (v) franchise taxes; (vi) any taxes
(other than business licenses taxes and fees) imposed or measured on or by the
income of Landlord from the operation of the Building or imposed in connection
with any sale of the Building to a third party, and; (vii) all real estate taxes
credited to Landlord under any local real estate tax abatement program. At the
request of Tenant, Landlord will provide Tenant with copies of all assessments,
tax statements, etc., received by Landlord and Tenant shall have the right to
contest or direct Landlord to contest, any such assessments or taxes and each
party will cooperate with the other in such contests;

9.2.11 the cost of operating the on-site management office for the Project,
including the cost of office supplies, telephone expenses and non-capital
investment equipment; and

9.2.12 a market-based management fee for a Class “A”, corporate office
environment in downtown Richmond, Virginia.

 

27



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

9.3 Exclusions From Operating Costs. For purposes of this Lease, and
notwithstanding anything in any other provision of this Lease to the contrary,
“Operating Costs” shall not include the following:

9.3.1 the cost of any special work or service performed for any tenant
(including Tenant) at such tenant’s cost or in excess of the Building Standard
Services including, but not limited to, overtime HVAC costs, to the extent such
excess costs are charged separately to other Building tenants;

9.3.2 costs incurred to remedy structural and other latent defects in original
construction materials or installations, to pay fines associated with or remedy
conditions or improvements not in compliance with applicable laws, statutes,
rules, regulations or ordinances of governmental authorities not caused by or
through Tenant, or to remove or remediate Hazardous Substances from the Project
not present as a result of the acts or omissions of Tenant or Tenant’s
employees, agents or contractors (excluding Landlord, Landlord’s Contractor or
its or their subcontractors or agents when acting on behalf of Tenant in such
capacity);

9.3.3 compensation paid to officers and executives of Landlord;

9.3.4 the cost of any items for which Landlord is reimbursed by insurance,
condemnation or otherwise, less any reasonable deductible amount, if any;

9.3.5 the cost of any additions, changes, replacements and other items which are
made in order to prepare for a new tenant’s occupancy;

9.3.6 the cost of repairs incurred by reason of fire or other casualty or
condemnation to the extent that (a) Landlord is compensated therefor through the
proceeds of insurance or condemnation awards, less any reasonable deductible;
(b) Landlord failed to obtain insurance against such fire or casualty, if such
insurance was required to be carried by Landlord under the terms of this Lease,
against a risk of such nature at the time of same; or (c) Landlord is not fully
compensated therefor due to the co-insurance provisions of its insurance
policies on account of Landlord’s failure to obtain a sufficient amount of
coverage against such risk;

9.3.7 insurance premiums to the extent Landlord may be directly reimbursed
therefor;

9.3.8 interest on debt or amortization payments on any mortgage or deed of trust
and rental under any ground lease or other underlying lease;

9.3.9 any real estate brokerage commissions or other costs incurred in procuring
tenants or extending the terms of tenants’ leases or any fee or other form of
compensation in lieu of such commission;

 

28



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

9.3.10 any media advertising or any other advertising expenses incurred in
connection with the marketing of the Building or any rentable space therein;

9.3.11 rental payments for base building equipment such as HVAC equipment and
elevators ordinarily considered to be of a capital nature;

9.3.12 any expenses for repairs or maintenance that are covered by warranties
and service contracts, to the extent such maintenance and repairs are made at no
cost to Landlord;

9.3.13 Landlord’s general overhead expenses and any legal, accounting, or other
professional or consulting fees and expenses, except as otherwise provided by
this Lease;

9.3.14 management fees other than as set forth in Article 9.2.12;

9.3.15 subject to Article 9.2.6 above, the cost of alterations, capital
improvements, equipment replacements, and other items which under GAAP are
properly classified as capital expenditures;

9.3.16 any tenant work performed for, or alteration of space leased to, Tenant
or other tenants or occupants of the Building, whether such work or alteration
is performed for the initial occupancy by such tenant or occupant or thereafter;

9.3.17 any cash or other consideration paid by Landlord on account of, with
respect to or in lieu of the work or alterations described in Article 9.3.16
above;

9.3.18 depreciation or amortization, except as expressly permitted in
Article 9.2.6 above;

9.3.19 costs of enforcement of leases;

9.3.20 subject to Article 9.2.6 above, the cost of future renovations to, or
construction or demolition of, the Project or any part thereof;

9.3.21 overtime HVAC costs or electricity costs if charged separately to other
Building tenants;

9.3.22 “takeover expenses” (i.e., expenses incurred by Landlord with respect to
space located in another building of any kind or nature in connection with the
leasing of space in the Building);

9.3.23 any cost representing any amount paid for services or materials to a
related person, firm, or entity to the extent such amount exceeds the amount
that would be paid for such services or materials at the then existing market
rates to an unrelated person, firm, or corporation;

 

29



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

9.3.24 if any taxes paid by Landlord and previously included in Operating Costs
are refunded, Landlord shall promptly pay Tenant an amount equal to the amount
of such refund (less the reasonable expenses incurred by Landlord in obtaining
such refund) multiplied by Tenant’s proportionate share in effect for the period
to which such refund relates;

9.3.25 any improvement installed or work performed or any other cost or expense
incurred by Landlord, except as permitted in Article 9.2.6, in order to comply
with the requirements for the obtaining or renewal of a certificate of occupancy
for the Building or any space therein;

9.3.26 costs or expenses resulting from the negligence or willful misconduct of
Landlord or its agents, contractors or employees;

9.3.27 painting or decorating other than in the Project Common Areas;

9.3.28 repairs, alterations and general maintenance paid by proceeds of
insurance, and repairs necessitated by violations of law in effect as of the
date of this Lease;

9.3.29 any amounts payable by Landlord by way of indemnity or for damages or
which constitute a fine or penalty, including interest or penalties for any late
payment; or

9.3.30 repairs, alterations and general maintenance necessitated by the
negligence or willful misconduct of Landlord or its agents, employees or
contractors or repairs, alterations and general maintenance necessitated by the
negligence or willful misconduct of any other tenant or occupant of the Project
or of any of their respective agents, employees, contractors, invitees or
licensees (excluding Tenant and its agents, employees, contractors, invitees or
licensees, except where Landlord, Landlord’s Contractor or its or their
subcontractors or agents when acting on behalf of Tenant in such capacity).

10. Payments.

All payments of Rent under this Lease, including all payments of Base Rental,
Tenant’s Forecast Additional Rental and Tenant’s Additional Rental, and other
payments to be made to Landlord, shall be made on a timely basis and shall be
payable to Landlord or as Landlord may otherwise designate in writing to Tenant.
All such payments shall at Tenant’s election be either (a) mailed or delivered
to Landlord’s Address or at such other place as Landlord may designate from time
to time in writing or (b) made by wire transfer to Landlord in accordance with
Landlord’s wiring instructions, which shall be

 

30



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

supplied by Landlord to Tenant in writing. If mailed, all payments shall be
mailed in sufficient time and with adequate postage thereon to be received by
Landlord by no later than the due date for such payment.

11. Interest.

Any Base Rental, Tenant’s Forecast Additional Rental, or Additional Rent not
paid by the [***] ([***]) day of the month for which such amount is due, or any
other payment if not made by the [***] ([***]) day after the due date specified
on any invoices from Landlord (provided that in no event shall invoices from
Landlord, to the extent invoices are required hereunder and expressly excluding
Base Rental and Tenant’s Forecast Additional Rental, include due dates less than
thirty (30) days from delivery of invoice unless otherwise specifically
permitted herein) shall bear interest at [***].

12. Use Rules; Hazardous Substances.

12.1 The Demised Premises shall be used for general office and administrative
business purposes, and other uses ancillary thereto, including without
limitation, data centers, laboratories, kitchens, cafeterias, dining areas,
break rooms, and other uses typical for a Class “A”, corporate headquarters
environment intended primarily for use of Tenant’s officers, employees, clients,
guests and its other invitees, in accordance with all applicable laws, statutes,
ordinances, rules and regulations of governmental authorities and the Rules and
Regulations. Tenant covenants and agrees to abide by the Rules and Regulations
in all respects as now set forth and attached hereto and such reasonable rules
and regulations as may be hereafter promulgated in writing by Landlord and
noticed to Tenant. Landlord shall have the right at all times during the Lease
Term to publish and promulgate and thereafter enforce such additional reasonable
rules and regulations or changes in the existing Rules and Regulations as
Landlord may deem necessary in its reasonable discretion to protect the
tenantability, safety, operation, and welfare of the Project. Notwithstanding
the foregoing, Landlord agrees that (i) all such Rules and Regulations and any
changes therein or additions thereto shall be uniformly imposed on, and Landlord
shall use all reasonable efforts to enforce such Rules and Regulations against,
all tenants and occupants of the Project, (ii) Landlord shall not waive
enforcement of any of the same for the benefit of any other tenant or occupant
if such waiver would materially adversely affect Tenant’s use and occupancy of,
or access to or parking associated with the Demised Premises or would materially
adversely affect the first-class nature of the Project (and, if any such waiver
would have any such material adverse affect, Tenant shall have the right to
require Landlord to enforce all such Rules and Regulations against all other
tenants and occupants of the Project), (iii) such Rules and Regulations shall
not materially reduce, restrict or impair Tenant’s rights under this Lease or
increase Tenant’s monetary obligations, and (iv) Landlord shall give Tenant
reasonable prior written notice before enforcement against Tenant of any changes
in the existing Rules and Regulations or any additions thereto properly
promulgated hereunder.

 

31



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

12.2 Hazardous Substances. Except for Hazardous Substances (i) contained in
products used by Landlord or Tenant during construction of the Project,
(ii) used by Landlord or Tenant in de minimis quantities for ordinary cleaning
and office purposes and petroleum products used as fuel in vehicles, heating
systems and back up generators or (iii) produced by Tenant or an affiliate of
Tenant and kept on the Demised Premises in de minimis quantities for purposes of
displaying such products in a display case or for purposes of sending samples to
Tenant’s customers and potential customers (and, in the case of (i), (ii) and
(iii), then only in compliance with all applicable Environmental Laws), Landlord
and Tenant shall not permit or cause any party to bring any Hazardous Substances
upon the Project or the Demised Premises or transport, store, use, generate,
manufacture, dispose, or release any Hazardous Substances on or from the Project
or the Demised Premises without the other’s prior written consent. Landlord and
Tenant, at their respective sole cost and expense, shall operate their
respective businesses in the Project in strict compliance with all Environmental
Laws and all requirements of this Lease. Landlord agrees that all other tenants
of the Project, at such tenants’ sole cost and expense, shall be obligated to
operate their respective businesses in the Project in strict compliance with all
Environmental Laws. Landlord and Tenant shall and hereby do agree to pay,
protect, defend, indemnify and hold the other harmless from and against any and
all loss, damages, expenses (including, without limitation, remediation,
removal, repair, corrective action, or cleanup expenses), and costs (including,
without limitation, actual attorneys’ fees, consultant fees or expert fees and
costs of litigation), fees, claims, costs and liabilities arising out of or in
any manner related to the generation, storage, use, treatment or disposal of
Hazardous Substances at the Project by Landlord or Tenant or their respective
agents, employees or contractors. Notwithstanding the foregoing sentence,
Landlord and Tenant or their respective agents, employees or contractors may use
de minimis quantities or products containing Hazardous Substances for ordinary
cleaning and office purposes, and then only in compliance with all applicable
Environmental Laws. Other than as disclosed in that certain environmental
assessment prepared by Draper Aden Associates, Project No. R00507.13E, and dated
October 2006 (the “Environmental Report”), a copy of which has been provided to
Tenant, to Landlord’s current actual knowledge, neither Landlord nor any third
party has generated, disposed of, released, nor found any Hazardous Substances
on or about the Demised Premises or the Project in violation of Environmental
Laws. It is understood by Tenant, however, that Landlord has not made any
independent investigations to confirm the accuracy of the Environmental Report
or the foregoing representation, and Landlord makes no representation or
warranty as to the accuracy or completeness of the Environmental Report. Tenant
agrees to keep the Environmental Report confidential and not to disclose the
contents thereof to any other party (with the exception of its agents and
consultants who shall also be subject to such confidentiality requirement)
without the prior written consent of Landlord. Landlord has received no notice
that any municipality or any governmental or quasi-governmental authority has
determined that there are any violations of the Environmental Laws with respect
to the Demised Premises or the Project. Landlord covenants that it will
undertake all commercially reasonable efforts to obtain and assist Tenant in
obtaining comfort letters, certifications, authorizations and other approvals
requested by Tenant in connection with any and all relevant brownfields

 

32



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

and historic preservation laws and regulations. In addition to the foregoing
indemnity, Landlord agrees to pay, protect, defend, indemnify and hold harmless
Tenant from and against any and all loss, damages, expenses (including, without
limitation, remediation, removal, repair, corrective action, or cleanup
expenses), costs (including, without limitation, reasonable attorneys’ fees,
consultant fees or expert fees and costs of litigation), fees, claims and
liabilities arising out of any Hazardous Substances present on the Project prior
to the Commencement Date and thereafter released upon the Project, except for
those releases caused by Tenant, its agents, employees or contractors,
(excluding Landlord, Landlord’s Contractor or its or their subcontractors or
agents when acting on behalf of Tenant in such capacity). Such liability of
Landlord shall be without regard to negligence or fault (except the negligence
or fault of Tenant, its agents, employees or contractors (excluding Landlord,
Landlord’s Contractor or its or their subcontractors or agents when acting on
behalf of Tenant in such capacity)). Landlord acknowledges and agrees that any
liabilities for historic preservation, environmental remediation and removal of
Hazardous Materials, arising from site conditions prior to the Commencement
Date, including, but not limited to, those liabilities arising under
Environmental Laws shall be the sole responsibility of Landlord (except to the
extent caused by the negligence or fault of Tenant, its agents, employees or
contractors (excluding Landlord, Landlord’s Contractor or its or their
subcontractors or agents when acting on behalf of Tenant in such capacity)). The
provisions of this Article 12.2 shall survive the expiration or earlier
termination of this Lease.

12.3 Insurance Requirements. Landlord and Tenant shall not do or permit to be
done anything that either knows will invalidate or increase the cost of any
fire, extended coverage or any other insurance policy covering the Project, or
any portion thereof, including the Building, and shall comply with all
reasonable rules, orders, regulations and requirements of the insurers of the
Project, or any portion thereof, provided that such rules, orders, regulations
and requirements do not materially reduce, restrict or impair Tenant’s rights’
under this Lease or increase Tenant’s monetary obligations under this Lease.
Subject to the terms of Article 13.2.8, Tenant shall also, within ten (10) days
following notice from Landlord, discontinue any activity specified by such
notice that has caused or will cause the rate of fire or other insurance on the
Building to increase (unless Tenant, within thirty (30) days of notice from
Landlord of such increase, pays the cost of any such increase to Landlord and,
thereafter, pays all said increases attributable to such activity within
thirty (30) days of Landlord’s demand).

13. Repairs by Landlord and Alterations by Tenant.

13.1 Repairs by Landlord. Subject to Article 21 hereof, Landlord shall maintain
or cause to be maintained in good condition and repair the roof, windows, doors,
structural portions of the exterior and interior of the Building, the
mechanical, electrical, plumbing, lighting, heating, air conditioning, curtain
wall, vertical transportation, security, fire protection and life safety systems
and materials, the Tenant Improvements (excluding any trade fixtures, equipment,
furniture and other personal property of Tenant), the Project Common Areas, the
Foundry Park II Common Areas (in

 

33



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

addition to the requirements set forth in Article 57.1.6), and the Building
Parking Facilities all in accordance with the Building Standard Services
attached hereto as Exhibit E and first class standards of professional property
management at least equivalent to the standards maintained in similar first
class office buildings in Richmond, Virginia. Subject to the waivers of
subrogation set forth in Article 17, the cost of such maintenance and repairs
shall be (i) at Tenant’s sole cost and expense as to repairs caused by the
negligence of Tenant or its agents, contractors, employees or invitees;
(ii) included in Operating Expenses to the extent permissible under Article 9.2
hereof, except as provided in Article 9.3 hereof; or (iii) in all other cases
payable by Landlord. Landlord covenants that upon the Full Rent Commencement
Date, the Building and all systems therein shall be in compliance with all
applicable local, state and federal laws, statutes, codes, rules, regulations
and ordinances of governmental authorities, including, but not limited to,
Environmental Laws and the Americans with Disabilities Act, but subject to Punch
List Items. Landlord agrees as part of its repair obligations hereunder, and at
no additional cost to Tenant, to promptly correct any and all conditions in
violation of the foregoing and to remediate any mold or other harmful substance
or material that may be found in the Building at any time during the Term;
provided, however, that to the extent Tenant or Tenant’s employees, agents,
contractors, invitees, guests, assignees or subsidiaries (for purposes of this
Article 13.1, excluding Landlord, Landlord’s Contractor or its or their
subcontractors, employees, agents, invitees or guests when acting on behalf of
Tenant in such capacity) are found to be the cause of such mold, or other
harmful substance or material due to such party’s negligent act or omission or
improper use of the Building systems contrary to their design, then the cost of
such remediation shall be born by Tenant. Landlord shall use good faith and
commercially reasonable efforts to refrain from performing maintenance, repair,
replacement or renewal activities that generate substantial odors or noxious
chemicals or fumes in the Building or within twenty-five (25) feet of the
outdoor air intakes of the HVAC system, during Building Operating Hours.

13.2 Alterations by Tenant. Throughout the Lease Term and any extensions
thereof, Tenant shall have the following rights and obligations with respect to
the Tenant Alterations:

13.2.1 Tenant shall have the right to make Tenant Alterations in keeping with a
Class “A”, corporate headquarters environment provided Tenant receives
Landlord’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant shall have the
right to make Tenant Alterations without Landlord’s prior consent, provided,
however, such Tenant Alterations are in keeping with a Class “A”, corporate
headquarters environment, are non-structural in nature, and are compatible with
the Building systems, and provided further that Tenant delivers as-built
drawings of such Tenant Alterations to Landlord. For those Tenant Alterations
requiring Landlord’s prior written consent, Landlord shall give its written
approval to contractors hired by Tenant to perform the Tenant Alterations prior
to the commencement of the Tenant Alterations, such approval not to be
unreasonably withheld, conditioned or delayed.

 

34



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

13.2.2 Provided the Tenant Alterations are reasonably in keeping with a Class
“A”, corporate headquarters environment, Tenant will have no obligation to
remove the Tenant Alterations and restore the Demised Premises upon the
surrender of the Demised Premises at the Lease Expiration Date or earlier
termination of the Lease Term.

13.2.3 Tenant shall not use the Demised Premises or make any Tenant Alterations
in violation of any of the Rules and Regulations complying with Article 12.1 or
in violation of any law, statute, ordinance, rule, or regulation of any entity
having legal jurisdiction over such subjects.

13.2.4 All Tenant Alterations shall be at the sole cost and expense of Tenant
and, if affixed to the Building, shall become a part of the Demised Premises and
shall become the property of Landlord at the Lease Expiration Date or earlier
termination of the Lease Term, unless such alterations and additions are
Tenant’s trade fixtures, equipment, furniture and other personal property of
Tenant, which are freely removable by Tenant. Notwithstanding the foregoing, if
Tenant elects to remove any of the Tenant Alterations, then such alterations or
additions shall become the property of Tenant upon removal and Tenant may remove
such alterations or additions or any portion thereof at Tenant’s expense upon
the Lease Expiration Date or earlier termination of the Lease Term, provided
Tenant repairs, at Tenant’s expense, any damage caused by such removal.

13.2.5 All Tenant Alterations shall be made: (i) in a good and workmanlike
manner and otherwise in accordance with the Rules and Regulations; (ii) using
first-class new or recycled materials only; (iii) on days, at times and under
the supervision of an architect approved in writing by Landlord, such approval
not to be unreasonably withheld, conditioned or delayed; (iv) if Tenant is not
the sole Tenant of the Building, after coordinating the work schedule and scope
with the Building’s property manager to avoid undue interference with the normal
operations and use of the Building; (v) in accordance with plans and
specifications prepared by an engineer or architect reasonably acceptable to
Landlord, which plans and specifications shall be approved in writing by
Landlord to the extent Landlord’s consent is required pursuant to
Article 13.2.1; (vi) in accordance with all applicable, statutes, ordinances,
rules, and regulations of governmental authorities, and insurance requirements;
(vii) after obtaining public liability, Builder’s Risk and workers’ compensation
insurance policies approved in writing by Landlord, which policies shall cover
every person who will perform any work with respect to such alteration; and
(viii) after Tenant has obtained any permits necessary for the alterations. Upon
completion of the Tenant Alterations, Tenant shall provide Landlord final lien
waivers from the contractor and subcontractors performing such work and as-built
plans or drawings with respect to such Tenant Alterations whether Landlord’s
consent to such Tenant Alterations was required hereunder.

13.2.6 Subject to the waivers of subrogation set forth in Article 17, Tenant
shall indemnify and hold Landlord harmless from and against any and

 

35



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

all expenses, liens, claims, liabilities and damages based on or arising by
reason of the Tenant Alterations caused by Tenant, or its contractors, agents
(excluding Landlord or its contractors, agents or employees) or employees. If
any Tenant Alterations are made without the prior written consent of Landlord
where consent is required by this Lease or are otherwise not made in accordance
with this Article 13, Landlord shall have the right, upon prior written notice
to Tenant to remove and correct such work and restore the Demised Premises to
their condition immediately prior thereto, and Tenant shall be liable for all
reasonable expenses incurred by Landlord in connection therewith. The failure of
Landlord to object in writing to Tenant to such Tenant Alterations within thirty
(30) days of Landlord’s receipt of as-built drawings for such Tenant Alterations
shall be deemed to be written consent by Landlord of such Tenant Alterations.

13.2.7 Notwithstanding anything else herein contained to the contrary, Tenant
shall have the right to perform any work reasonably necessary to connect the
Demised Premises to Tenant’s emergency back-up equipment, upon Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. This work shall include, but not be limited to, core drilling or
trenching of the floor slab, if reasonably necessary, subject to Landlord’s
reasonable consent.

13.2.8 Notwithstanding the foregoing, if Tenant knew the Tenant Alterations
would increase the rate of Landlord’s fire or other insurance on the Building or
cause it to be voided or suspended, then in such event Tenant shall, within
ten (10) days following notice from Landlord, correct the condition specified by
such notice that actually has caused or will cause such insurance to increase
(unless Tenant, within thirty (30) days of notice from Landlord of such
increase, pays the cost of any such increase to Landlord and, thereafter, pays
all such increases as and when such premiums are due). If Tenant did get the
prior approval of Landlord for the Tenant Alterations and later receives notice
from Landlord that such Tenant Alterations will cause the rate of fire or other
insurance on the Building to increase or has caused or will cause such insurance
to be voided or suspended, then if the result is an increase in the cost of
insurance, Landlord shall pay the cost of such insurance increase and such
increased cost shall not be included as Operating Expenses; provided, however,
if Landlord consults its insurance carrier and is initially advised that such
Tenant Alterations would not increase the rate of fire or other insurance on the
Building and such rate of insurance then increases at some time in the future as
a result of such Tenant Alterations, then such increased cost shall be included
in Operating Expenses. Otherwise, Tenant shall, within ten (10) days of notice
from Landlord discontinue such Tenant Alterations, and Landlord shall pay all
costs to Tenant associated with such discontinuance and Landlord shall remove
the Tenant Alterations and restore the Demised Premises at Landlord’s sole cost
and expense.

13.3 Tenant Improvements. Landlord will be treated as the owner of the Tenant
Improvements for income tax purposes, up to the amount of the Improvement
Allowance.

 

36



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

14. Repairs by Tenant.

Tenant covenants and agrees that it will take good care of the Demised Premises,
its fixtures and appurtenances, and suffer no waste (other than ameliorative
waste) or injury thereto and keep and maintain same in good and clean condition,
Landlord’s repair and maintenance obligations (to the extent not caused by or
through Tenant), casualty and reasonable wear and tear excepted. Tenant shall
report, in writing, to Landlord any defective or dangerous condition in the
Demised Premises as soon as reasonably practicable after such condition becomes
actually known to Tenant.

15. Landlord’s Right of Entry.

Tenant shall have the right to designate, by written notice to Landlord,
“Special Secured Areas” within the Demised Premises that Landlord may enter only
in the event of an actual, suspected, or threatened emergency threatening
personal safety or the Building or property therein. Except for such Special
Secured Areas, Landlord shall retain duplicate keys to all doors of the Demised
Premises and Landlord and its agents, employees and independent contractors
shall have the right upon reasonable prior notice to Tenant to enter the Demised
Premises at reasonable hours to make repairs, additions, alterations, and
improvements that are required by this Lease or are otherwise performed with
Tenant’s prior written consent, to exhibit the Demised Premises to prospective
purchasers or tenants (but Landlord may enter to exhibit the Demised Premises to
prospective tenants only during the last twelve (12) months of the Lease Term)
and to inspect the Demised Premises to ascertain that Tenant is complying with
all of its covenants and obligations hereunder, and for the purpose of
exercising any right or remedy reserved to Landlord in this Lease. Landlord
shall, except in case of emergency, provide Tenant at least twenty-four
(24) hours’ prior notification of an entry into the Demised Premises and Tenant
shall have the right to require that Landlord be accompanied by Tenant’s
representative while within the Demised Premises. During such time as any such
repairs, additions, alterations and improvements that are required or permitted
by this Lease are being performed in or about the Demised Premises by Landlord,
the Rent provided herein shall not abate, unless the Demised Premises or a
material portion thereof is rendered untenantable (excluding untenantability
caused by (a) a Casualty, which shall be governed by Article 21, (b) eminent
domain, which shall be governed by Article 32, or (c) the negligence or fault of
Tenant, its agents, employees or contractors) for more than five (5) consecutive
business days, in which event Rent shall be equitably abated in proportion to
the percentage of the Net Rentable Area within the Demised Premises that is
untenantable until the entire Demised Premises (or portion thereof) are again
tenantable, and, other than such abatement, Tenant waives any claim or cause of
action against Landlord for damages by reason of interruption of Tenant’s
business or loss of profits therefrom because of the prosecution of any such
work or any part thereof. For purposes hereof, any untenantability of the
Demised Premises shall be determined by Landlord and Tenant acting reasonably.
In the event there arises any dispute under this Article 15, the parties agree
to first submit such dispute for resolution by non-binding mediation. Landlord
shall exercise all due care in connection with any such entry into the Demised
Premises and will undertake all reasonable efforts not to unduly disturb
Tenant’s use and occupancy of the Demised Premises.

 

37



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

16. Insurance.

16.1 Tenant’s Insurance. Tenant shall procure at its expense before the earlier
of the Commencement Date, the Delivery Date, the Turnover Date or such earlier
access date provided for in Article 5.3 and shall thereafter maintain throughout
the Lease Term a policy or policies of (a) all risk, real and personal property
insurance insuring Tenant’s interest in any and all trade fixtures, furniture,
equipment, supplies, and other personal property (excluding documentation and
professional work product) owned, leased, held or possessed by it and contained
therein, whether considered Tenant Improvements, Tenant Alterations or
otherwise, such insurance coverage to be in an amount equal to the full
replacement value of such improvements and property, as such may increase from
time to time (but such insurance may provide for a reasonable deductible), and
(b) a policy or policies of workers’ compensation insurance in statutory limits,
or provide evidence of self-insured status of such workers’ compensation
insurance from the Commonwealth of Virginia (as required by applicable law), and
employers liability insurance in amounts not less than $1,000,000 for bodily
injury by accident (each accident), $1,000,000 for bodily injury by disease
(policy limit) and $1,000,000 for bodily injury by disease (each employee), and
(c) commercial general liability insurance insuring against any and all
liability for injury to or death of a person or persons and for damage to
property occasioned by or arising out of any construction work being done by or
on behalf of Tenant on the Demised Premises, or arising out of the condition,
use, or occupancy of the Demised Premises, or in any way occasioned by or
arising out of the activities of Tenant, its agents, contractors, employees or
invitees in the Demised Premises, the limits of such policy or policies to be
issued on a combined single limits basis for both personal injury and property
damage in amounts not less than $1,000,000 for each occurrence (subject to
annual aggregate limits of not less than $2,000,000). Such insurance shall, in
addition, extend to any liability of Tenant arising out of the indemnities
provided for in this Lease, except the indemnity provided in Article 12.2 of
this Lease. Prior to the earlier to occur of the Commencement Date, the Delivery
Date, the Turnover Date or such earlier access date provided for in Article 5.3,
Tenant shall also procure at its expense and shall thereafter maintain
throughout the Lease Term, Excess/Umbrella Liability coverage with limits not
less than $10,000,000. Such coverage shall provide excess coverage above the
commercial general liability and the employer’s liability policies above. All
insurance policies procured and maintained by Tenant pursuant to this Article 16
shall name Landlord, Landlord’s principals, Landlord’s property manager and
Landlord’s lender(s) as additional insureds, shall be carried with companies
having a rating pursuant to the latest version of A.M. Best’s Insurance Guide of
A- VII or higher (or an equivalent rating if such publication is discontinued)
and shall be non-cancelable except after thirty (30) days’ written notice to
Landlord. Duly executed certificates of such insurance shall be made available
to Landlord via Tenant’s website prior to the date Tenant occupies any portion
of the Demised Premises for the conduct of its business and certificates of
renewal of such

 

38



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

insurance satisfying the requirements of this Article 16 shall be made available
to Landlord via Tenant’s website upon renewal of each respective policy term;
provided, however, Tenant agrees to deliver or cause to be delivered to Landlord
a copy of any such certificates upon written request therefor by Landlord.

16.2 Landlord’s Insurance. Landlord shall procure at its expense (but with the
expense to be included in Operating Costs as provided in Article 9.2) before the
earlier of the Commencement Date, the Delivery Date, the Turnover Date or such
earlier access date provided for in Article 5.3 and shall thereafter maintain
throughout the Lease Term a policy or policies of all risks (including rent loss
coverage in amounts reasonable and customary for first-class, high-rise office
building projects in metropolitan Richmond, Virginia), real and personal
property insurance covering the Project, including the Tenant Improvements and
any Tenant Alterations made in compliance with Article 13.2 hereof, but
excluding trade fixtures, furniture, equipment, supplies, and other personal
property owned, leased, held or possessed by Tenant and contained in the
Building, in an amount equal to the full insurable replacement value thereof as
such may increase from time to time (but such insurance may provide for a
reasonable deductible), and in an amount sufficient to comply with any
co-insurance requirements in such policy, and a policy of workers’ compensation
insurance, if any, as required by applicable law. Prior to the Commencement
Date, Landlord shall also procure at its expense (but with the expense to be
included in Operating Costs as provided in Article 9.2) and shall thereafter
maintain throughout the Lease Term, commercial general liability insurance on an
“occurrence” basis, insuring Landlord against liability for injury to or death
of a person or persons and for damage to property arising out of any
construction work being done on the Property by or on behalf of Landlord or
arising out of the condition, use or occupancy of the Project or arising out of
the activities of Landlord, its agents, employees or contractors in, on or about
the Project, on a combined single limits basis for both personal injury and
property damage with minimum limits of not less than $1,000,000 for each
occurrence, subject to annual aggregate limits of not less than $2,000,000. Such
insurance shall also extend to any liability of Landlord arising out of its
indemnities in this Lease, other than the indemnity provided in Article 12.2.
Prior to the earlier to occur of the Commencement Date, the Delivery Date, the
Turnover Date or such earlier access date provided for in Article 5.3, Landlord
shall also procure at its expense (but with the expense to be included in
Operating Costs as provided in Article 9.2) and shall thereafter maintain
throughout the Lease Term, Excess/Umbrella Liability coverage with limits not
less than $10,000,000. Such coverage shall provide excess coverage above the
commercial general liability and the employer’s liability policies above.
Landlord may also carry such other types of insurance in form and amounts that
Landlord shall determine to be appropriate from time to time. All such policies
procured and maintained by Landlord pursuant to this Article 16.2 shall name
Tenant as an additional insured or loss payee as its interests may arise and as
permitted by law and shall be carried with companies having a rating pursuant to
the latest edition of A.M. Best’s Insurance Guide of A- VII or higher (or an
equivalent rating if such publication is discontinued).

 

39



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

17. Waiver of Subrogation.

Landlord and Tenant shall each have included in all policies of fire, extended
coverage, business interruption and other insurance respectively obtained by
them covering the Demised Premises, the Building and contents therein and any
other portions of the Project, a waiver by the insurer of all right of
subrogation against the other in connection with any loss or damage thereby
insured against. Any additional premium for such waiver shall be paid by the
primary insured. To the full extent permitted by law, Landlord and Tenant each
waives all right of recovery against the other (and any officers, directors,
partners, employees, agents, and representatives of the other) for, and agrees
to release the other from liability for, loss or damage to the Demised Premises,
the Building and contents therein and any other portions of the Project. If the
release of either party, as set forth in the immediately preceding sentence,
should contravene any law with respect to exculpatory agreements, the liability
of the party in question shall be deemed not released, but shall be secondary to
the liability of the other’s insurer.

18. Tenant’s Default.

18.1 Events of Default. The following events shall be deemed to be events of
default by Tenant under this Lease:

18.1.1 Tenant shall fail to pay any installment of Base Rental, Tenant’s
Forecast Additional Rental, Tenant’s Additional Rental, or any other charge or
assessment due and payable by Tenant pursuant to the terms hereof and such
failure shall continue for ten (10) days after Tenant’s receipt of written
notice of such failure of payment;

18.1.2 Tenant shall fail to comply with any term, provision, covenant or
warranty made under this Lease by Tenant, other than the payment of the Base
Rental, Tenant’s Forecast Additional Rental or Tenant’s Additional Rental or any
other charge or assessment payable by Tenant, and shall not cure such failure
within thirty (30) days after Tenant’s receipt of written notice thereof;
provided, however, if any such default is of a nature that it can be cured and
if Tenant in good faith commences to cure such default within such cure period,
but due to the nature of such default it could not be cured within such cure
period after due diligence, no event of default shall be deemed to have occurred
at the end of the cure period if Tenant is then diligently pursuing such cure to
completion, and completes such cure as promptly as reasonably possible under all
the circumstances;

18.1.3 Tenant shall become insolvent, or shall make a transfer in fraud of
creditors or shall make a general assignment for the benefit of creditors;

18.1.4 Tenant shall file a petition under any Chapter of the United States
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any State thereof, or there shall be filed against Tenant a petition
in bankruptcy or insolvency or a similar proceeding which is not dismissed
within one hundred twenty (120) days after the filing thereof, or Tenant shall
be adjudged bankrupt or insolvent in proceedings filed against Tenant;

 

40



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

18.1.5 a receiver or trustee shall be appointed for the Demised Premises or for
all or substantially all of the assets of Tenant; or

18.1.6 Tenant shall create a lien upon the Demised Premises and such lien is not
removed, bonded or discharged within twenty (20) days after written notice from
Landlord to Tenant thereof.

18.2 Remedies. Upon the occurrence of any of the said events of default,
Landlord shall have the option to use any one or more of the following remedies:

18.2.1 Landlord may terminate this Lease by written notice to Tenant specifying
the date of termination in such notice, which termination date shall not be less
than ten (10) days after such notice is given to Tenant; in which event Tenant
shall surrender the Demised Premises to Landlord on such termination date and if
Tenant fails to do so, Landlord may without prejudice to any other remedy that
it may have for possession or arrearages in Rent, enter upon and take possession
of the Demised Premises and expel or remove Tenant and any other person who may
be occupying said Demised Premises or any part thereof, without being liable for
prosecution or any claim of damages therefor unless any such damages are caused
by the negligence or willful misconduct of Landlord, its agents, contractors or
employees, and Tenant hereby agrees to pay to Landlord on demand the amount of
all damages to which Landlord may legally be entitled pursuant to the terms of
this Lease by reason of such termination, including, without limitation, the sum
of all Base Rental, Tenant’s Additional Rental and all other amounts accrued
hereunder to the date of such termination; the cost of reletting the whole or
any part of the Demised Premises, including without limitation brokerage fees
and/or leasing commissions incurred by Landlord, and costs of removing and
storing Tenant’s or any other occupant’s property, repairing, altering,
remodeling, or otherwise putting the Demised Premises into condition acceptable
to a new tenant or tenants, and all reasonable expenses incurred by Landlord in
pursuing its remedies, including reasonable attorneys’ fees and court costs. In
addition, provided Tenant is in default of a material obligation under this
Lease and Landlord provides Tenant an additional ten (10) days’ written notice
to cure such default, Landlord shall at its sole option, be entitled to recover
from Tenant, and Tenant shall pay Landlord, on demand, as and for liquidated and
agreed final damages, a sum equal to the amount by which the Base Rental and
Tenant’s Additional Rental, payable hereunder for the period which otherwise
would have constituted the unexpired portion of the Lease Term (conclusively
presuming the Tenant’s Additional Rental to be one hundred three percent
(103%) of the Tenant’s Additional Rental payable, or so deemed payable, for the
year immediately preceding but discounting as appropriate those costs that would
reasonably be reduced or eliminated due to the Demised Premises being
unoccupied), exceeds the then fair and reasonable rental value of the Demised
Premises for the same period, both discounted to present worth at the rate of
eight percent (8%) per annum. If, before presentation of proof of such
liquidated damages to any court,

 

41



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

commission or tribunal, the Demised Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have constituted the
unexpired portion of the Lease Term, or any part thereof, subject to Landlord’s
mitigation obligations set forth in Article 18.2.2, the amount of rent upon such
reletting shall be deemed, prima facie, to be the fair and reasonable rental
value for the part or the whole of the Demised Premises to relet during the term
of the reletting.

18.2.2 Landlord may terminate Tenant’s right of possession (but not this Lease),
by written notice to Tenant specifying the date of termination in such notice,
which termination date shall not be less than ten (10) days after such notice is
given to Tenant, and on or after such date, enter upon and take possession of
the Demised Premises and expel or remove Tenant and any other person who may be
occupying said Demised Premises or any part thereof, by entry, dispossessory
suit or otherwise, without thereby releasing Tenant from any liability
hereunder, without terminating this Lease, and without being liable for
prosecution of any claim of damages therefor unless any such damages are caused
by the negligence or willful misconduct of Landlord, its agents, contractors or
employees, and if Landlord so elects, make such alterations, redecorations and
repairs as, in Landlord’s reasonable judgment, may be necessary to relet the
Demised Premises. Landlord shall use reasonable efforts to relet the Demised
Premises and may do so, with or without advertisement, or by private
negotiations (but only with an independent third party in an arms-length
transaction), and receive the rent therefor, Tenant hereby agreeing to pay to
Landlord on a monthly basis as and when Rent is due hereunder, the deficiency,
if any, between all Rent reserved hereunder and the total net effective rental
applicable to the Lease Term hereof by Landlord’s reletting (Landlord hereby
agreeing that Landlord shall not structure the rental in any such lease or any
lease assumption connected with such lease in any manner designed for the
purpose of not equitably mitigating Tenant’s obligations hereunder). In
determining the net effective rental received by Landlord by any such reletting,
Landlord shall be entitled to deduct from the rent required to be paid by the
tenant under the applicable lease, Landlord’s expenses in recovering possession
(including reasonable attorneys’ fees and court costs), redecorating and
restoring the Demised Premises and all costs incident to such reletting (which
costs and expenses will be amortized over the term of such new lease at a market
interest rate), including market broker’s commissions, any lease assumptions and
any rent that is not in fact paid by the tenant under such lease, tenant
improvement allowances, and rent concessions.

18.2.3 Landlord may enter upon the Demised Premises, without being liable for
any claim of damages therefor unless any such damages are caused by the
negligence or willful misconduct of Landlord, its agents, contractors or
employees, and do whatever Tenant is obligated to do under the terms of this
Lease, and Tenant agrees to reimburse Landlord on demand for any expenses
including, without limitation, reasonable attorneys’ fees, that Landlord may
incur in thus effecting compliance with Tenant’s obligations under this Lease.

 

42



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

18.3 Remedies Cumulative. Pursuit of any of the foregoing remedies shall not
preclude pursuit of any other remedy herein provided or any other remedy
provided by law or at equity, nor shall pursuit of any remedy herein provided
constitute an election of remedies thereby excluding the later election of an
alternate remedy, or a forfeiture or waiver of any Base Rental, Tenant’s
Additional Rental or other charges and assessments payable by Tenant and due to
Landlord hereunder or of any damages accruing to Landlord by reason of violation
of any of the terms, covenants, warranties and provisions herein contained.
Forbearance by Landlord to enforce one or more of the remedies herein provided
upon an event of default shall not be deemed or construed to constitute a waiver
of such default.

19. Waiver of Breach.

No waiver by Landlord or Tenant of any breach by the other of the covenants,
warranties, agreements, provisions, or conditions contained in this Lease shall
be construed as a waiver of said covenant, warranty, provision, agreement or
condition or of any subsequent breach thereof, and if any breach shall occur and
afterwards. be compromised, settled or adjusted, this Lease shall continue in
full force and effect as if no breach had occurred.

20. Assignment and Subletting.

20.1 Affiliates and Clients/Vendors. Tenant may, from time to time and at any
time, without the need for the prior consent of Landlord, assign this Lease or
sublet all or any part of the Demised Premises to an Affiliate of Tenant.
Furthermore, Tenant may, from time to time and at any time, without the need for
the prior consent of Landlord, sublet any part of the Demised Premises to an
existing client or vendor of Tenant, provided in no event shall the total Net
Rentable Area of such subleased space consist of more than [***] percent
([***]%) of the total Net Rentable Area within the Demised Premises as confirmed
by the Supplemental Agreement. Notwithstanding the foregoing, in the event the
Demised Premises require new demising walls by Landlord, and permits related
thereto, due to such an assignment or sublease, Tenant shall provide Landlord
with written notice of such assignment or sublease within thirty (30) days after
the effective date thereof and the installation of such new demising walls shall
not avail Tenant of any abatement of Rent as provided in Article 15 hereof,
provided such installation is performed in a commercially reasonable and
expeditious manner, subject to Excusable Delays and Tenant Delays that adversely
affect the construction schedule (as mutually agreed upon). Any such work
performed by or on behalf of Landlord shall be included as Operating Expenses
(solely chargeable to Tenant). No assignment or subletting permitted under this
Article 20.1 shall relieve Tenant of any of Tenant’s obligations under this
Lease, and Tenant shall remain fully liable for the faithful performance of all
covenants, terms and conditions hereof on Tenant’s part to be performed.

 

43



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

20.2 Merger, Consolidation or Acquisition. Tenant may, from time to time and at
any time, without the need for the prior consent of Landlord, assign this Lease
to another entity in connection with the merger, acquisition or consolidation of
Tenant and such other entity or to the purchaser or transferee of all or
substantially all of the assets of Tenant (a “Successor”), provided (i) such
merger, consolidation, or transfer of assets is not principally for the purpose
of transferring Tenant’s leasehold estate and (ii) the successor entity,
purchaser or transferee shall, as a result of such merger, consolidation or
acquisition, agree in writing to be bound to pay the Rent, and all other rentals
and charges hereunder, and to observe and perform all of the other terms,
covenants and provisions of this Lease on the part of Tenant to be observed or
performed.

20.3 Other Assignments or Subleasing.

20.3.1 Except for assignments or subleasing expressly permitted pursuant to
Articles 20.1, 20.2 and 20.4 hereof, Tenant shall not assign this Lease or
sublease the Demised Premises or any part thereof or mortgage, pledge, or
hypothecate its leasehold interest or grant any concession or license within the
Demised Premises without Landlord’s prior written consent, such consent not to
be unreasonably withheld, conditioned or delayed. Any attempt to do any of the
foregoing without Landlord’s prior written consent shall be void and of no
effect, provided, however, that if Landlord does not respond within ten
(10) business days after Tenant’s request for approval, then such consent shall
be deemed to have been granted, and provided further that the level of occupancy
of the Building or the fact that any proposed subtenant is a current tenant in
the Project shall not be a permissible factor in Landlord’s consideration of
such request. Without limiting the foregoing, Landlord may reasonably withhold
its consent to any such assignment or subletting of the Demised Premises (except
for those expressly permitted pursuant to Articles 20.1, 20.2 and 20.4) to any
party who (i) is a governmental entity (or subdivision or agency thereof);
(ii) would use the Demised Premises, in whole or in part, for other than
Tenant’s permitted uses as set forth in Article 12.1 hereunder; (iii) is a
prospective tenant that, before Tenant or its agent contacts such party, has
received from Landlord a written proposal to lease space in the Project and
Landlord’s proposal contains a comparable start date, term and size of the
subject leased premises contained in Tenant’s sublease or assignment proposal;
(iv) would (or whose use would) detract from the character of the Building as a
first class office building (such as, without limitation, a dental, medical or
chiropractic office); or (v) intends to use, store, or generate any Hazardous
Substances in, on or about the Demised Premises not in accordance with the terms
of this Lease or applicable law.

20.3.2 Landlord hereby acknowledges and agrees that Landlord shall not be
entitled to any proceeds or excess rentals resulting from any permitted
assignment or sublease hereunder.

20.4 Change of Control. If any successor to, or assignee of, Tenant shall be a
partnership, limited liability company, or limited liability partnership, then a
withdrawal or change (except in the ordinary course of business), whether
voluntary,

 

44



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

involuntary or by operation of law, of partners or members owning a controlling
interest in the successor or assignee shall be deemed a voluntary assignment of
this Lease and subject to the provisions of this Article 20. If any successor
to, or assignee of, Tenant shall be a professional corporation whose stock is
not publicly traded, then any merger, consolidation or other reorganization of
the successor or assignee, or the sale or transfer of a controlling interest in
the capital stock of the successor or assignee, shall be deemed a voluntary
assignment of this Lease and subject to the provisions of this Article 20.

20.5 Requirements and Conditions. Notwithstanding the foregoing, it shall be a
pre-condition to any assignment or subletting hereunder, whether or not
permitted without Landlord’s consent, that such assignee or subtenant (i) shall
be in keeping and of a class with a Class “A”, corporate office environment;
(ii) shall not use the Demised Premises in a manner that would conflict with any
exclusive use agreement or other similar agreement entered into by Landlord with
other Anchor Tenants; (iv) shall not be a governmental entity (or subdivision or
agency thereof); or (v) shall not use, store, or generate any Hazardous
Substances in, on or about the Demised Premises in violation of applicable
Environmental Laws. Each sublessee or assignee shall fully observe all covenants
of this Lease, including without limitation, the provisions of Article 12, and
no consent by Landlord to an assignment or sublease shall be deemed in any
manner to be a consent to a use not permitted under Article 12. No assignment or
subletting by Tenant under this Article 20 shall relieve Tenant of any of
Tenant’s obligations under this Lease, and Tenant shall remain fully liable for
the faithful performance of all covenants, terms and conditions hereof on
Tenant’s part to be performed. Any attempted assignment or sublease by Tenant in
violation of the terms and covenants of this Article 20 shall be void. Any
consent by Landlord to a particular assignment or sublease shall not constitute
Landlord’s consent to any other or subsequent assignment or sublease.

20.6 Additional Requirements. No assignment of this Lease pursuant to
Article 20.3 shall be effective unless and until there shall have been delivered
to Landlord an agreement, executed by Tenant and the proposed assignee, wherein
and whereby any assignee assumes due performance of this Lease to be done and
performed for the balance then remaining in the Lease Term. No subletting of the
Demised Premises, or any part thereof, pursuant to Article 20.3 shall be
effective unless and until there shall have been delivered to Landlord an
agreement, in form and substance reasonably satisfactory to Landlord, signed by
Tenant and the proposed sublessee, whereby the sublessee acknowledges the right
of Landlord to continue or terminate any sublease, in Landlord’s sole
discretion, upon termination of this Lease, and such sublessee agrees to
recognize and attorn to Landlord in the event that Landlord elects under such
circumstances to continue such sublease. Landlord agrees that it shall not
impose upon Tenant any charge or fee for its review and approval or disapproval,
of any proposed assignment or sublease by Tenant. The early termination right
contained in Article 4.2, the contraction rights contained in Article 4.3, the
Rights of First Offer to Purchase or Lease contained in Articles 47 and 48 and
the Right of First Refusal contained in Article 49 shall not be available to a
subtenant of Tenant.

 

45



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

20.7 Transfers by Landlord. At any time after the Full Rent Commencement Date,
Landlord may assign or transfer its interest in this Lease or the Real Property,
the Building, the Project or the Demised Premises for any purpose, and Landlord
shall deliver notice to Tenant of such transfer or assignment. Upon any such
transfer or assignment by Landlord of its interest hereunder and upon the
assumption by such transferee or assignee of the obligations and liabilities of
Landlord thereafter arising under this Lease, Landlord shall be deemed released
from its obligations thereafter arising under this Lease, and Tenant shall look
solely to Landlord’s transferee or assignee for the performance thereof.

20.8 Recapture. Notwithstanding anything in this Lease, at law or in equity to
the contrary, Landlord shall have no right to recapture the Demised Premises or
any part thereof in the event of any assignment or subletting provided for in
this Article 20.

21. Destruction.

In the event that the Project, the Building, the Demised Premises, or the
Building Parking Facilities are damaged or destroyed by fire or other casualty
(“Casualty”), the rights and obligations of Landlord and Tenant shall be
governed by the provisions of this Article 21.

21.1 Landlord’s Termination Rights.

21.1.1 In the event that the entire Building or any portion thereof (including
the Building Parking Facilities) is substantially damaged by a Casualty not
required to be insured against by Landlord hereunder or in the event that the
Building or any portion thereof (including the Building Parking Facilities) is
substantially damaged by Casualty required to be insured against by Landlord,
but the insurance company is insolvent and financially unable to pay the
proceeds that are due (through no fault of Landlord), Landlord shall have the
right to terminate this Lease (provided that Landlord terminates all other
leases in the Building as of the same date) by written notice to Tenant given
within ninety (90) days after the earlier of the dates that either (a) Landlord
should have reasonably discovered the Casualty or (b) the date Tenant gives
Landlord notice of the Casualty (the earlier of such dates being herein referred
to as the “Damage Date”). As used in this Article 21, the terms “substantial” or
“substantially damaged” shall mean that greater than twenty percent (20%) or two
(2) floors of the Building or one (1) full floor or more of the Building Parking
Facilities are damaged.

21.1.2 If the entire Building or a substantial portion thereof (which may or may
not include all or a part of the Demised Premises) (including, subject to
Article 21.6, the Building Parking Facilities), or the Building systems or
structural components of the Building (whether or not the Demised Premises are
directly affected) are substantially damaged or destroyed and such damage or
destruction is to the extent that in the reasonable opinion of Landlord’s
architect delivered in writing to both parties within sixty (60) days after the
Damage Date (the “Notice Date”), the damage cannot be

 

46



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

repaired or restored within three hundred sixty (360) days after the Notice
Date, Landlord may terminate this Lease by giving Tenant notice within ninety
(90) days after the Damage Date. If the Building (including, subject to Article
21.6, the Building Parking Facilities) is not substantially damaged, but in the
reasonable opinion of Landlord’s architect delivered in writing to both parties
within sixty (60) days after the Damage Date, the damage cannot be repaired or
restored within one hundred eighty (180) days after the Notice Date, then
Landlord may terminate this Lease by giving Tenant written notice within ninety
(90) days after the Damage Date.

21.2 Tenant’s Termination Rights. If the Demised Premises are substantially
damaged or destroyed by Casualty, or if any portion of the Building other than
the Demised Premises (including, subject to Article 21.6, the Building Parking
Facilities) is damaged by Casualty such that Tenant’s use or enjoyment of or
access to the Demised Premises or the Building is materially adversely affected
and if, in the reasonable opinion of Landlord’s architect, given in writing to
both parties within sixty (60) days after the Damage Date, the Demised Premises
cannot be repaired or restored to the condition in all material respects that
existed prior to the Casualty within three hundred sixty (360) days after the
Notice Date, Tenant may terminate this Lease by giving notice to Landlord within
ninety (90) days after the Damage Date. If the Building (including, subject to
Article 21.6, the Building Parking Facilities) is not substantially damaged, but
in the reasonable opinion of Landlord’s architect delivered in writing to both
parties within sixty (60) days after the Damage Date, the damage cannot be
repaired or restored within one hundred eighty (180) days after the Notice Date,
then Tenant may terminate this Lease by giving Landlord written notice within
ninety (90) days after the Damage Date.

21.3 Termination Rights During Last Three (3) Years. Notwithstanding anything in
this Article 21 to the contrary, if the Demised Premises are substantially
damaged or destroyed by Casualty at any time during the last three (3) years of
the Lease Term, and Landlord elects not to rebuild, then Landlord may terminate
this Lease upon written notice to Tenant within sixty (60) days after the Damage
Date provided that if Landlord exercises such election and Tenant has any
unexercised option to extend the Lease Term, then Tenant may nullify Landlord’s
asserted termination of this Lease by exercising Tenant’s next available right
to extend the Lease Term, pursuant to Article 45 hereof, for either the First
Extended Term (as hereinafter defined) or the Second Extended Term (as
hereinafter defined), whichever is applicable, within thirty (30) days after
receipt of Landlord’s notice of termination, and Landlord and Tenant agree to
terms for such extension within thirty (30) days after Tenant’s written notice
to Landlord of its intent to exercise the applicable extension option. Also,
notwithstanding anything in this Article 21 to the contrary, if either the
Demised Premises are substantially damaged or destroyed by Casualty, or if any
portion of the Building other than the Demised Premises (including, subject to
Article 21.6, the Building Parking Facilities) is substantially damaged or
destroyed by Casualty so that Tenant’s use or enjoyment of or access to the
Demised Premises is materially adversely affected, and such Casualty occurs
during the last three (3) years of the Lease Term, Tenant may terminate this
Lease upon notice to Landlord within sixty (60) days after the Damage Date.

 

47



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

21.4 Landlord’s Restoration Obligations. If neither Landlord nor Tenant has the
right to terminate this Lease pursuant to the foregoing provisions of
Article 21, or if the party or parties that have the right to terminate this
Lease do not exercise such right as hereinabove provided, Landlord shall have
the property damaged by such Casualty repaired or restored to the condition in
all material respects that existed prior to the Casualty at the sole expense of
Landlord, but Landlord’s repair obligations shall be limited to the Base
Building Work, the Tenant Improvements, the Tenant Alterations (to the extent
such Tenant Alterations were made in compliance with the provisions of
Article 13.2 hereof or were otherwise expressly consented to by Landlord) and
any Expansion Work. Except as provided above, in no event shall Landlord be
obligated to replace, repair or restore Tenant’s personal property, furniture,
fixtures, equipment or the like (regardless of whether same were paid for with
the Improvement Allowance). Tenant, at Tenant’s expense, shall promptly perform
all repairs or restoration not required to be done by Landlord and, after
Landlord and Tenant, as the case may be, complete the repairs or restoration,
Tenant shall promptly re-enter the Demised Premises and commence doing business
in accordance with this Lease. An equitable abatement in Rent based on the
percentage of Net Rentable Area within the Demised Premises rendered
untenantable and the percentage of the Building Parking Facilities rendered
unusable, if applicable, shall be allowed from the Damage Date up to and until
the date that is (i) thirty (30) days after the damage to be repaired or
restored by Landlord hereunder has been repaired or restored in all material
respects to its condition prior to the Casualty for a Casualty that is not
substantial or (ii) sixty (60) days after the damage to be repaired or restored
by Landlord hereunder has been repaired or restored in all material respects to
its condition prior to the Casualty for a substantial Casualty (Landlord hereby
agrees to provide Tenant and its contractors access to the Demised Premises as
may reasonably be necessary for Tenant to accomplish its repair obligations
hereunder to ensure that it has beneficial occupancy, i.e., open for business,
within such time frame, subject to the terms of this Lease and applicable laws,
statutes, ordinances, rules and regulations of governmental authorities, subject
to the waivers of subrogation set forth in Article 17, and at Tenant’s own risk,
expense and responsibility); provided that to the extent that any portion of the
Demised Premises is unusable for the purpose for which it was being used prior
to the Casualty, then all Rent applicable to such portion shall be abated in
full. Landlord’s architect shall deliver a notice to both parties within sixty
(60) days after the Damage Date stating the time required to repair and restore
the damage caused by any Casualty and if Landlord is obligated hereunder to
repair and restore such damage, Landlord shall use its best efforts in good
faith to repair and restore such damage within the estimated time period. In the
event of loss, damage or destruction described in this Article 21 and, as a
consequence, Landlord is required by the operation of this Article 21 to repair
the damaged property, the proceeds that are payable under policies of insurance
carried by Landlord shall first be applied to repair the damaged property before
such proceeds are applied in any other manner including, without limitation, the
satisfaction of the debts secured by a mortgage or other lien

 

48



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

instruments, or interest or penalties imposed thereon. Notwithstanding any
provisions of this Lease to the contrary, if Landlord undertakes to repair and
restore damage caused by Casualty as required by the provisions of this
Article 21.4, and fails to complete such repair and restoration within thirty
(30) days after the time period estimated for such repair and restoration in the
notice provided by Landlord’s architect, for any reason other than Excusable
Delays or a Tenant Delay which adversely affects the construction schedule,
Tenant may terminate this Lease by written notice to Landlord given after the
date Landlord was obligated to complete such work and before such work is
completed.

21.5 Landlord’s Architect; Termination Conditions. The opinions of and notices
from Landlord’s architect contemplated in Articles 21.1, 21.2 and 21.4 shall be
rendered or given, as the case may be, by a reputable, qualified, licensed
architect selected by Landlord. Landlord shall give written notice to Tenant of
Landlord’s selection within ten (10) business days after the Casualty. In the
event Tenant shall object to the identity of the architect selected by Landlord,
Tenant shall give written notice of such objection to Landlord within five
(5) business days after the receipt by Tenant of a written request from Landlord
to approve one or more specific architects. The failure by Tenant to make timely
objection to the identity of any architect(s) selected or proposed by Landlord
shall be deemed an approval of such architect(s). Tenant’s approval of any such
architect(s) selected or proposed by Landlord shall not be unreasonably
withheld. If Tenant shall object to the identity of the architect selected by
Landlord, Landlord shall promptly select another architect and submit the name
of the architect to Tenant for Tenant’s approval or disapproval. In the event of
any termination of this Lease by either party pursuant to the preceding
provisions of this Article 21, Base Rental, Tenant’s Forecast Additional Rental,
and Tenant’s Additional Rental and any other payments due hereunder shall be
apportioned and paid to the Damage Date and Tenant shall vacate the Demised
Premises as soon as reasonably possible (but in no event later than ninety
(90) days) following the date of such termination; provided, however, that those
matters of this Lease which are designated to cover matters of termination and
the period thereafter shall survive the termination hereof.

21.6 Replacement Parking Facilities. Notwithstanding anything in this Article 21
to the contrary, in the event either (i) the Building Parking Facilities are
substantially damaged by Casualty or (ii) the Building Parking Facilities are
damaged by Casualty, but such damage is not substantial and Tenant’s parking
requirements are not capable of being met in the undamaged portions of the
Building Parking Facilities, but in either event the Demised Premises, in whole
or in part, remains tenantable, Landlord shall use commercially reasonable
efforts to obtain and offer to Tenant replacement, temporary parking facilities
that are reasonable and sufficient for Tenant’s use, at one or more locations as
close to the Building as practicable and reasonably acceptable to Tenant, until
the Building Parking Facilities are restored. If Landlord is unable to obtain
such sufficient replacement, temporary parking facilities that are reasonably
acceptable to Tenant within one hundred twenty (120) days of the Damage Date,
then Tenant may terminate this Lease by giving written notice to Landlord after
such one hundred twenty (120) day period; provided, however, in the event there
arises any dispute under this Article 21.6 regarding the reasonableness of such
replacement parking facilities, the parties agree to first submit such dispute
for resolution by non-binding mediation.

 

49



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

21.7 Repair Standards. Unless this Lease is terminated as aforesaid as a result
of any Casualty, Landlord shall, subject to and in accordance with Article 21.4,
use good faith diligent efforts to have such repairs promptly commenced and
diligently pursued in a good and workmanlike manner so as not to unnecessarily
interfere with Tenant’s use or enjoyment of or access to the Demised Premises.

21.8 Reaffirmation of Lease. Upon the occurrence of any damage to, or
destruction of the Demised Premises or any portion of the Building other than
the Demised Premises which materially and adversely affects Tenant’s use or
enjoyment of, or access to, the Demised Premises, and provided that either
Tenant does not have the right hereunder to terminate this Lease as a result of
such damage or Tenant does have the right hereunder to terminate this Lease, but
has elected not to (or has failed to) terminate this Lease as provided herein,
Tenant shall, within thirty (30) days after receipt by Tenant of a written
request therefor from Landlord, provide Landlord with a written reaffirmation of
this Lease, which reaffirmation shall be reasonably acceptable to Tenant
including an acknowledgement that Tenant does not have the right to terminate
this Lease as a result of such damage or that Tenant had the right to terminate
this Lease, but has elected not to (or has failed to) terminate this Lease as
herein provided. Tenant may qualify such acknowledgement if and to the extent
Tenant may subsequently have the right hereunder to terminate this Lease as a
result of Landlord’s failure to cause restoration within the time periods
prescribed above.

22. Removal of Fixtures, Equipment and Effects.

Tenant shall, upon the expiration or termination of the Lease Term or any
renewal thereof, remove all personalty and movable equipment that it has placed
upon the Demised Premises, and Tenant shall be responsible for the cost of any
repairs of any damage caused by removal of such personalty and equipment. Except
as otherwise provided in Article 13.2 hereof, Tenant shall have the option to
remove all fixtures installed by Tenant, but Tenant shall be responsible for the
cost of repairs of any damage caused by the removal of such fixtures if Tenant
elects to remove such fixtures; provided, however, that if Tenant elects not to
remove any or all of such fixtures (including cabling or wiring), Tenant shall
not be liable for any costs associated therewith so long as such fixtures were
installed and maintained pursuant to the terms of this Lease. If Tenant shall
fail or refuse to remove all of Tenant’s personalty and equipment from the
Demised Premises upon the expiration or termination of this Lease where Tenant
has an obligation to do so, Landlord may, at its option, remove the same in any
manner that Landlord shall choose and store said equipment and personalty
without liability for any loss or damage thereto. Tenant shall pay Landlord on
demand any and all expenses incurred by Landlord in such removal and storage,
including, without limitation, storage charges. Landlord, at its option, may,
without notice, sell said equipment and personalty or any part thereof at public
or private sale for such price as Landlord may obtain and retain all the
proceeds of

 

50



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

such sale; provided, however, that Landlord shall keep such equipment and
personalty for at least thirty (30) days following the expiration or any
termination of this Lease and Tenant shall have the right to reclaim such
property upon notice to Landlord and the payment to Landlord of all costs
incurred by Landlord to remove and store such property. If Tenant does not
reclaim such property, Tenant shall pay to Landlord within thirty (30) days of
notice thereof, all reasonable costs incurred by Landlord to remove and store
such property. Landlord hereby affirmatively waives any and all of landlord’s
liens in Tenant’s personal property, fixtures and equipment, whether created by
statute, common law or otherwise. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Costs and all obligations concerning the
condition and repair of the Demised Premises. The covenants and conditions of
this Article 22 shall survive any expiration or termination of this Lease.

23. Services by Landlord.

23.1 Landlord shall provide the Building Standard Services described on
Exhibit E hereto, except as to Special Secured Areas where a limitation on
Landlord’s access would prevent provision of a particular service. In the event
that there is an interruption in any of the Building Standard Services
(i) caused by or through Landlord or Foundry Park II that continues for a period
of five (5) consecutive business days or (ii) not caused by or through Landlord,
Foundry Park II or Tenant that continues for a period of four (4) consecutive
months, and such interruption in either case materially and adversely effects
Tenant’s operations in the Demised Premises, then Rent shall begin to abate on a
day-for-day basis thereafter, and shall continue until such Building Standard
Services are restored. Notwithstanding the limitations set forth in Article 53,
to the extent such an interruption is caused by or through Landlord or Foundry
Park II and continues for a period of five (5) consecutive business days (or
such additional time as may be necessary if the interruption is of such a nature
that it cannot be remedied in such a time frame and Landlord or Foundry Park II,
as applicable, has commenced curing the interruption within such period and is
diligently pursuing same), Tenant shall have the right to do or cause to be done
on behalf of and for the account of Landlord or Foundry Park II, whatever
reasonably needs to be done to restore such Building Standard Services, and
Landlord agrees to reimburse Tenant on demand for any and all reasonable costs
and expenses, including without limitation, reasonable attorneys’ fees, that
Tenant may incur in connection therewith, and if Landlord fails to make such
reimbursement within thirty (30) days after written demand therefor together
with a statement specifying in detail the basis for the claim for reimbursement,
Tenant may deduct such costs and expenses, together with interest thereon at the
Determination Rate, from any Rent thereafter accruing hereunder. To the extent
such interruption in Building Standard Services is not caused by or through
Tenant, reasonably prevents Tenant from conducting business from the Demised
Premises and continues for a period of [***] ([***]) consecutive months, Tenant
shall have the right to terminate this Lease upon written notice to Landlord
(such notice of termination to be revocable in Tenant’s sole discretion

 

51



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

at any time prior to the effective termination of this Lease); provided,
however, Tenant shall be required to deliver written notice to Landlord that
Tenant may elect to terminate this Lease based on such interruption at least
five (5) months prior to any date of effective termination in order for such
termination to be effective and such termination shall not be effective if at
any time prior to the expiration of such five (5) month period Landlord
effectively cures such interruption. There shall be no abatement of Rent or
termination rights available to Tenant hereunder if Tenant or Tenant’s agents,
employees, contractors or invitees (excluding Landlord, Landlord’s Contractor or
its or their subcontractors or agents when acting on behalf of Tenant in such
capacity) cause an interruption of Building Standard Services. The obligations
set forth in this Article 23.1 shall specifically exclude any successor in title
to the Foundry Park II Parcel only, other than Landlord, Foundry Park II or
their respective Affiliates.

23.2 Property Management. Landlord shall provide all property management
services to the Project, the Building and the Demised Premises, such services at
all times to be consistent with other first class office buildings located in
the Greater Richmond Metropolitan Area. The property management fee shall be
consistent with competitive third party management contracts in the market of a
similar scope. Landlord’s property manager shall have the prior approval of
Tenant, such approval not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Tenant shall have the right, for so long as it is
the sole tenant in the Building, to self-manage the Building (in which case
Tenant agrees to keep Landlord reasonably apprised of such management activities
from time to time and as and when requested by Landlord) or, at its reasonable
discretion, to select a professional building management company to perform such
services, such professional building management company to have the prior
written approval of Landlord, such approval not to be unreasonably withheld. In
addition, for so long as Tenant leases a majority of the Building, Tenant may
separately contract for various services, including those provided by Landlord,
such as janitorial and security services and any other service reasonably
acceptable to Landlord. If Tenant self-manages the Building or selects a
professional management firm to perform such services, Landlord and Tenant will
mutually agree upon an approved list of vendors and service level agreements for
maintaining the Building and its systems in a first class manner. Landlord
further agrees to consider Tenant’s preferences about the day-to-day operation
of the Building and if such preferences are reasonable, Landlord shall
incorporate same into Building management decisions and contracts.

23.3 Dispute Resolution. In the event there arises any dispute under this
Article 23, the parties agree to first submit such dispute for resolution by
non-binding mediation.

24. Attorneys’ Fees.

If Landlord, without fault on its part, is made a party to or is required to
testify in connection with any litigation or administrative proceedings
commenced by, against or

 

52



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

concerning Tenant and Tenant is ultimately determined to be at fault, then
Tenant shall protect and hold harmless Landlord from and shall pay all
reasonable costs, expenses and attorneys’ fees incurred by Landlord in
connection with such proceeding. If Tenant, without fault on its part, is made a
party to or is required to testify in connection with any litigation or
administrative proceeding commenced by, against or concerning Landlord and
Landlord is ultimately determined to be at fault, then Landlord shall protect
and hold harmless Tenant from and shall pay all reasonable costs, expenses and
attorneys’ fees incurred by Tenant in connection with such proceeding. In the
event either party defaults in the performance of any of the terms, agreements
or conditions contained in this Lease and the other party places the enforcement
of this Lease, or any part thereof, or the collection of any Rent due or to
become due hereunder, or recovery of the possession, of the Demised Premises, in
the hands of an attorney who files suit upon the same, and should such
non-defaulting party prevail in such suit, the defaulting party agrees to pay
the other party’s reasonable attorneys’ fees.

25. Time.

Time is of the essence of this Lease and whenever a certain day is stated for
payment or performance of any obligation of Tenant or Landlord, the same enters
into and becomes a part of the consideration hereof.

26. Subordination and Attornment.

26.1 Subordination. Tenant agrees that it shall subordinate this Lease to any
mortgage or underlying lease encumbering or affecting the Demised Premises, the
Building or the Project or any component thereof and to all advances made or
hereafter to be made upon the security thereof; provided that the holder of any
such mortgage or the lessor under any such underlying lease shall, on behalf of
themselves and their successors and assigns, first agree, in a document that is
in recordable form and otherwise reasonably satisfactory to Tenant, and typical
for major office leases including those relating to Class “A”, corporate office
environments, that so long as no event of default (as defined in Article 18.1
above) has occurred and remains uncured beyond all applicable cure periods,
Tenant’s rights under this Lease including, without limitation, the rights to
require application of Landlord’s insurance proceeds and condemnation awards as
provided in this Lease and the payment of all amounts owed by Landlord under the
Lease, and Tenant’s possession of the Demised Premises during the remainder of
the Lease Term and any extension or renewal thereof, shall not be disturbed
despite any foreclosure, lease termination or other action by such mortgagee (or
its trustees under a deed of trust) or lessor or any of their successors or
assigns, including, without limitation, the taking of possession of the Project
or any portion thereof by the mortgagee or lessor or the exercise of any
assignment of rents by the mortgagee, such trustees or lessor. Landlord, Tenant
and such mortgagee, trustees or lessor shall execute promptly such additional
instruments as may be reasonably required to carry out the intent hereof. In
such instrument, Tenant shall agree to give the holder of a mortgage (or, in the
case of an underlying lease, the lessor thereunder) notice of defaults by
Landlord hereunder and the

 

53



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

same time period, if any, to cure such default as may be allowed to Landlord
under this Lease; provided, that with respect to non-monetary defaults that by
their nature are susceptible of cure by a party other than Landlord, the
mortgagee or lessor shall be allowed an additional fifteen (15) day period to
commence and complete the cure of such default beyond the time period allowed to
Landlord under this Lease. Tenant shall agree that if such notice and
opportunity to cure a Landlord’s default are required to be given pursuant to
any such instrument, but Tenant does not comply with such requirement, then the
party succeeding to the interest of Landlord as a result of the subsequent
enforcement of the mortgage or lease described in such instrument shall not be
liable for any accrued obligation of the former Landlord or any act or omission
of the former Landlord relating to Landlord’s default of which no notice or
applicable opportunity to cure was given to the mortgagee or lessor. Each of
Tenant and Landlord agrees that, if requested by the other, each shall, without
charge, enter into (i) a Subordination, Non-Disturbance and Attornment Agreement
reasonably and customarily requested by mortgagees, and the form attached hereto
as Exhibit G shall be reasonable and customary provided such agreement contains
provisions relating to non-disturbance in accordance with the provisions of this
Article 26.1, and (ii) an agreement with the mortgagee whereby Tenant shall
agree for the benefit of such mortgagee that Tenant will not, without in each
case the prior written consent of such mortgagee, which shall not be
unreasonably withheld, conditioned or delayed, (a) amend, modify, cancel or
surrender the Lease Term except as expressly permitted by the provisions of this
Lease, or enter into any agreement with Landlord so to do, or (b) pay any
installment of Base Rental more than one (1) month in advance of the due date
thereof or otherwise than in the manner provided for in this Lease.

26.2 Election by Mortgagee. If any mortgagee elects to have this Lease superior
to its mortgage and it shall signify its election in the instrument creating its
lien or by separate recorded instrument, then this Lease shall be superior to
its mortgage. The term “Mortgage” as used in this Lease, includes any mortgage,
deed to secure debt, deed of trust and any other instrument creating a lien in
connection with any financing or refinancing. The term “Mortgagee” refers to the
holder of the indebtedness secured by a mortgage.

26.3 Estoppel Certificate.

26.3.1 Within twenty (20) days after request therefor by Landlord, Tenant agrees
to execute and deliver to Landlord in recordable form an estoppel certificate
addressed to Landlord and any existing or proposed mortgagee or assignee of
Landlord’s interest in, or purchaser of, the Demised Premises or the Building or
any part thereof, certifying (if such be the case) that this Lease is unmodified
and is in full force and effect (and if there have been modifications, that the
same is in full force and effect as modified and stating said modifications);
that there are no defenses or offsets against the enforcement thereof or stating
those claimed by Tenant; stating the date to which Base Rental, Tenant’s
Forecast Additional Rental, Tenant’s Additional Rental and other charges have
been paid; and, following any casualty or condemnation that does not result

 

54



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

in a termination of this Lease, that Tenant reaffirms the Lease as required in
Articles 21 and 32 hereof. Such certificate shall also include such other
information as may reasonably be required by Landlord or such mortgagee,
proposed mortgagee, assignee or purchaser. If Tenant does not execute and
deliver to Landlord such estoppel certificate as referenced above within such
twenty (20) day period, Landlord shall provide Tenant with an additional five
(5) days’ written notice after which, if Tenant has not complied with this
Article 26.3, Tenant shall be deemed automatically in default hereunder without
any further notice required by Landlord.

26.3.2 Within twenty (20) days after request therefor by Tenant, Landlord agrees
to execute and deliver to Tenant in recordable form an estoppel certificate
addressed to Tenant and any existing or proposed lender, assignee or sublessee
of Tenant, certifying (if such be the case) that this Lease is unmodified and is
in full force and effect (and if there have been modifications, that the same is
in full force and effect as modified and stating said modifications); that there
are no defenses or counterclaims against the enforcement of this Lease by Tenant
or stating those claimed by Landlord; and stating the date to which Base Rental,
Tenant’s Forecast Additional Rental, Tenant’s Additional Rental and other
charges have been paid. Such certificate shall also include such other
information as may reasonably be required by Tenant or such lender, assignee or
sublessee. If Landlord does not execute and deliver to Tenant such estoppel
certificate as referenced above within such twenty (20) day period, Tenant shall
provide Landlord with an additional five (5) days’ written notice after which,
if Landlord has not complied with this Article 26.3, Landlord shall be deemed
automatically in default hereunder without any further notice required by
Tenant.

26.4 Attornment. In the event any proceedings are brought for the foreclosure
of, or in the event of exercise of the power of sale under, any mortgage
covering the Demised Premises or the Building, or in the event of termination of
any lease under which Landlord may hold title, Tenant shall, subject to the
requirements of Article 26.1, at the option of the purchaser at foreclosure or
under power of sale, or the lessor of Landlord upon such lease termination, as
the case may be, attorn to such person and shall recognize such person as the
landlord under this Lease; provided, however, that no such person shall be bound
by any payment of Base Rental or Tenant’s Additional Rental for more than one
(1) month in advance. Tenant agrees that the institution of any suit, action or
other proceeding by any mortgagee to realize on Landlord’s interest in the
Demised Premises or the Building pursuant to the powers granted to a mortgagee
under its mortgage or by a lessor under its underlying lease shall not, by
operation of law or otherwise, result in the cancellation or termination of the
obligations of Tenant hereunder.

27. Cumulative Rights.

Except as expressly provided to the contrary in this Lease, all rights, powers,
remedies and privileges conferred hereunder upon the parties hereto shall be
cumulative to, but not restrictive of or in lieu of, those conferred by law.

 

55



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

28. Holding Over.

If Tenant remains in possession after expiration or termination of the Lease
Term, with or without Landlord’s written consent, Tenant shall become a
tenant-at-will, and there shall be no renewal of this Lease by operation of law.
During the first ninety (90) days of any such holding over, all provisions of
this Lease shall be and remain in effect except that the monthly Base Rental and
Tenant’s Additional Rental shall be an amount equal to one hundred twenty-five
percent (125%) of Base Rental and Tenant’s Additional Rental (including any
adjustments as provided herein) payable for the last full month of the Lease
Term, and thereafter monthly Base Rental and Tenant’s Additional Rental shall be
an amount equal to one hundred fifty percent (150%) of the amount of Base Rental
and Tenant’s Additional Rental (including any adjustments as provided herein)
payable for the last full month of the Lease Term. The inclusion of the
preceding sentence in this Lease shall not be construed as Landlord’s consent
for Tenant to hold over. Tenant shall defend, indemnify and hold Landlord
harmless from and against any and all claims, losses and liabilities for damages
resulting from failure to surrender possession upon the expiration or sooner
termination of the Lease Term, including, without limitation, any claims made by
any succeeding tenant. Notwithstanding the foregoing, in the event of a
holdover, Tenant shall not be responsible for consequential damages unless such
holdover lasts longer than six (6) months, and if such holdover lasts longer
than six (6) months, Tenant shall only be responsible for those consequential
damages incurred by Landlord after the date that is six (6) months after the
date Tenant’s holdover commenced.

29. Surrender of Premises.

Upon the expiration or earlier termination of this Lease, Tenant shall quit and
surrender to Landlord the Demised Premises, broom clean and in the same
condition as at the Full Rent Commencement Date, except for (i) Landlord’s
repair and maintenance obligations, (ii) any Tenant Alterations that Tenant
elects not to remove as set forth in Article 13.2.4 (provided such Tenant
Alterations were made in compliance with the provisions of Article 13.2 hereof
or were otherwise expressly consented to by Landlord), (iii) reasonable wear and
tear, and (iv) damage caused by Casualty or condemnation. Tenant shall remove
such of its personalty and movable equipment from the Demised Premises as is
required by Article 22 hereof. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or earlier termination of this Lease.

30. Notices.

All notices, consents or approvals required or permitted to be given hereunder
must be in writing and may be delivered in person to any party or may be sent by
overnight express courier or registered or certified mail, with postage prepaid,
return receipt requested. Any notice, consent or approval shall be deemed
received by the party to whom it is sent (i) in the case of personal delivery,
on the date of delivery to such party, (ii) in the case of overnight express
courier delivery, the date receipt is acknowledged by the party to whom such
notice is addressed as evidenced by a written

 

56



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

receipt signed on behalf of such party, and (iii) in the case of registered or
certified mail, the date receipt is acknowledged on the return receipt for such
notice; provided, however, that if any party refuses to accept delivery or has
moved and has not provided the other party a new address by notice given in
accordance with this Article 30, that party shall be deemed to have received
such notice. All such notices, consents or approvals shall be addressed to
Landlord or Tenant at their respective address set forth hereinabove or at such
other address as either party shall have theretofore given to the other by
notice as herein provided.

31. Damage or Theft of Personal Property.

All personal property brought into the Demised Premises by Tenant, or Tenant’s
employees or business visitors, shall be at the risk of Tenant only, and
Landlord shall not be liable for theft thereof or any damage thereto occasioned
by any act of co-tenants, occupants, invitees or other users of the Building or
any other person unless caused by the negligence or willful misconduct of
Landlord or Landlord’s management company or their respective agents,
contractors or employees.

32. Eminent Domain.

32.1 Whole or Partial Taking. If at any time during the Lease Term, the whole of
the Building or Building Parking Facilities shall be permanently taken for any
public or quasi-public use, under any statute, or by right of eminent domain,
this Lease shall terminate on the date of such taking. If less than all of the
Building or Building Parking Facilities shall be so taken and Tenant reasonably
determines in good faith that it is unable to continue to conduct its business
in the Demised Premises in a manner reasonably acceptable to Tenant, or Landlord
reasonably determines in good faith that the Building or Building Parking
Facilities cannot be restored to usefulness in any economically feasible manner,
then Landlord or Tenant may, by notice to the other within sixty (60) days after
written notice of such taking, terminate this Lease. Notwithstanding the
preceding sentence, Tenant shall not have the right to terminate this Lease if
no part of the Demised Premises has been taken and if, within sixty (60) days
after both parties learn that a taking will occur, Landlord provides substitutes
within the Project for such taken property within one hundred eighty (180) days
after the taking occurs so that the material adverse effect from such taking is
eliminated within such one hundred eighty (180) day period. If all or any
portion of the Building Parking Facilities is taken, then until such substitutes
within the Project are completed, Landlord’s and Tenant’s obligations relative
to temporary replacement facilities shall be as set forth in Article 21.6 above.
At the time Landlord delivers such written notice to Tenant, Landlord shall also
deliver preliminary plans for the proposed substitutes. Within ten (10) business
days after receipt of such preliminary plans, Tenant will either approve the
same in writing or notify Landlord in writing of Tenant’s commercially
reasonable objections. Upon receipt of Tenant’s notice of objections, Landlord
will cause revised preliminary plans to be prepared to address such objections
as Landlord deems commercially reasonable and submit the revised preliminary
plans to Tenant. Upon

 

57



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

submittal to Tenant of the revised preliminary plans, and upon submittal of any
further revisions, the procedures described above will be repeated until the
preliminary plans for the proposed substitutes are approved by Tenant. If the
parties do not resolve such objections within thirty (30) business days from the
date of Tenant’s initial receipt of the preliminary plans, the parties hereto
agree to submit their dispute to non-binding mediation. If Tenant does not
respond to Landlord in writing within any such ten (10) business day period, the
preliminary plans for the proposed substitutes shall be deemed approved by
Tenant. If Landlord does not accomplish the work for such substitutes
substantially in accordance with the approved plans, within one hundred
eighty (180) days after the taking occurs (subject to extension for Excusable
Delays and Tenant Delays), Tenant shall have the right to terminate this Lease
by written notice to Landlord within thirty (30) days following the expiration
of such one hundred eighty (180) day period; provided, however, that if Landlord
completes such work within such thirty (30) day period, Tenant’s termination
notice shall be deemed void and this Lease shall remain in full force and
effect. If Landlord or Tenant exercises its option to so terminate this Lease,
this Lease and the Lease Term hereof shall end on the date of such taking and
the Rent shall be apportioned and paid to the date of such taking; however,
those provisions of this Lease which are designated to cover matters of
termination and the period thereafter shall survive the termination hereof.

32.2 Rent Abatement. If less than all of the Building or Building Parking
Facilities shall be taken and neither Landlord nor Tenant terminates this Lease
pursuant to this Article 32.2, this Lease shall remain unaffected, and there
shall be an equitable adjustment in the Base Rental based on the extent that
Tenant’s use or enjoyment of, or access to, the Demised Premises or the Project
has been adversely affected.

32.3 Temporary Taking. Notwithstanding anything to the contrary in the foregoing
provision of Article 32.1, the requisitioning of the Demised Premises or any
part thereof by military or other public authority for purposes arising out of a
temporary emergency or other temporary situation shall constitute a taking of
the Demised Premises by eminent domain when the use and occupancy of the
requisitioning authority has continued for ninety (90) days. During such ninety
(90) day period, and thereafter for the duration of such use and occupancy of
the Demised Premises by the requisitioning authority if this Lease is not
terminated under Article 32.1 above, the Rent shall be equitably abated for that
period under this Lease.

32.4 Condemnation Award. Landlord shall be entitled to receive the entire award
or awards in any condemnation proceeding without deduction therefrom for any
estate or interest vested in Tenant, and Tenant shall receive no part of such
award or awards from Landlord or in the proceedings, except as otherwise
expressly provided in this Article. Subject to the foregoing, Tenant hereby
assigns to Landlord any and all of its rights, title and interest in or to such
award or awards or any part thereof.

 

58



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

32.5 Tenant’s Interest. In the event of a taking hereunder, Tenant shall be
entitled to claim, prove and receive in the condemnation proceeding (1) the
unamortized value over the Lease Term of the Tenant Improvements and trade
fixtures for which Tenant actually paid without reimbursement or contribution
from Landlord and any Tenant Alterations made at Tenant’s expense, less
depreciation from the date of installation thereof to the date of taking,
regardless of whether the improvements and alterations might be considered a
part of the Demised Premises or shall be or become the property of Landlord
under the terms of this Lease; (2) the value of Tenant’s trade fixtures which
Tenant actually paid for without reimbursement or contribution from Landlord and
which are taken; (3) relocation expenses; and (4) consequential damages
(excluding the value of Tenant’s leasehold estate, if any), provided such award
will not reduce the award payable to Landlord. Each party shall seek its own
award, as limited above, at its own expense, and neither shall have any right to
the award made to the other.

32.6 Restoration. If there is a taking hereunder and this Lease is continued,
Landlord shall, at its expense, but only to the extent of the amount of the
condemnation award, promptly commence and thereafter proceed with reasonable
diligence to repair, alter and restore the Building as a complete architectural
unit of substantially the same proportionate usefulness, design and construction
existing immediately prior to the date of taking and the Rent shall be equitably
abated until the date that is (i) thirty (30) days after the taking to be
repaired or restored by Landlord hereunder has been repaired or restored in all
material respects to its condition prior to the taking for a taking that is not
substantial or (ii) sixty (60) days after the taking to be repaired or restored
by Landlord hereunder has been repaired or restored in all material respects to
its condition prior to the taking for a substantial taking (Landlord hereby
agrees to provide Tenant and its contractors access to the Demised Premises as
may reasonably be necessary for Tenant to accomplish its repair obligations
hereunder to ensure that it has beneficial occupancy, i.e., open for business,
within such time frame, subject to the terms of this Lease and all applicable
laws, statutes, ordinances, rules and regulations of governmental authorities,
and at Tenant’s own risk, expense and responsibility, subject to the waivers of
subrogation set forth in Article 17).

32.7 Power of Sale. Taking by condemnation or eminent domain hereunder shall
include the exercise of any similar governmental power and any sale, transfer or
other disposition of the Building or Real Property in lieu or under threat of
condemnation. The term “Building”, as used in this Article, shall mean the
Project and any and all access ways thereto.

32.8 Reaffirmation of Lease. If there is a partial taking of the Building or the
Building Parking Facilities and this Lease is not thereupon terminated under the
provisions of this Article 32, Tenant shall, within thirty (30) days after
receipt by Tenant of a written request therefor from Landlord, provide Landlord
with a written reaffirmation of this Lease, including an acknowledgement that
Tenant does not have the right to terminate this Lease as a result of such
taking or that Tenant had the right to terminate this Lease, but has elected not
to (or has failed to) terminate this Lease as

 

59



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

herein provided. Tenant may qualify such acknowledgement if and to the extent
Tenant may subsequently have the right hereunder to terminate this Lease as a
result of Landlord’s failure to cause restoration within the time periods
prescribed above.

33. Parties.

The term “Landlord”, as used in this Lease, shall include Landlord and its
assigns and successors in title to the Real Property. The term “Tenant” shall
include Tenant and its assigns and successors. The term “Foundry Park II” shall
include Foundry Park II and its assigns and successors in title to the Foundry
Park II Parcel (except as set forth in Articles 23.1, 47.2, 48 and 57.3). Unless
otherwise expressly provided herein, this Lease shall bind and inure to the
benefit of Landlord, Tenant and their respective assigns and successors and of
Foundry Park II and its assigns and successors, but solely with regard to those
stated Lease obligations of Foundry Park II contained or limited in Articles
47.2, 48, 54, 57.1 and 57.3.

34. Reciprocal Indemnification Provisions.

Subject to the waivers of subrogation set forth in Article 17, Tenant hereby
indemnifies Landlord and its officers, directors, employees and agents
(“Landlord Indemnities”) from and agrees to hold Landlord Indemnities harmless
against, any and all liability, loss, cost, damage or expense, including,
without limitation, court costs and reasonable attorneys’ fees, imposed on
Landlord by any person whomsoever, caused by or arising from Tenant’s failure to
perform its obligations under this Lease, or due to the negligence or willful
misconduct of Tenant, or any of its employees, contractors, servants, agents,
subtenants, or legal representatives (excluding Landlord, Landlord’s Contractor
or its or their subcontractors or agents when acting on behalf of Tenant in such
capacity). Subject to the waivers of subrogation set forth in Article 17,
Landlord hereby indemnifies Tenant and its officers, directors, employees and
agents (“Tenant Indemnities”) from, and agrees to hold Tenant Indemnities
harmless against, any and all liability, loss, cost, damage or expense,
including without limitation, court costs and reasonable attorneys’ fees,
imposed on Tenant by any person whomsoever, caused by or arising from Landlord’s
failure to perform its obligations under this Lease, or due to the negligence or
willful misconduct of Landlord, or any of its employees, contractors, servants,
agents or legal representatives. The provisions of this Article 34 shall survive
the expiration or earlier termination of this Lease.

35. Force Majeure.

Upon the occurrence of Excusable Delays resulting in Landlord’s inability to
supply the services or perform the other obligations required of Landlord
hereunder, this Lease shall not terminate except as otherwise provided in this
Lease or the Work Letter and Landlord shall not be considered to be in default
under this Lease except as otherwise provided in this Lease or the Work Letter
and Tenant’s obligation to pay Base Rental, Tenant’s Forecast Additional Rental,
Tenant’s Additional Rental and all other charges and sums due and payable by
Tenant shall not be affected or excused, except to the extent

 

60



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

expressly provided in this Lease or the Work Letter. If, as a result of
Excusable Delays, Tenant is delayed in performing any of its obligations under
this Lease, other than Tenant’s obligation to pay Rent, including Base Rental,
Tenant’s Forecast Additional Rental, Tenant’s Additional Rental and all other
charges and sums payable by Tenant hereunder, Tenant’s performance shall be
excused for a period equal to such delay, and Tenant shall not during such
period be considered to be in default under this Lease with respect to the
obligation, performance of which has thus been delayed. Except as otherwise
provided in this Lease or the Work Letter and except for personal injury, loss
or damage caused by or due to the negligence or willful misconduct of Landlord
or its contractors, agents or employees, Landlord or its agents shall not be
liable for any loss or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water or rain that may leak
from any part of the Building or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface or from any other places
resulting from dampness or any other cause whatsoever, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant.

36. Landlord’s Liability.

Neither Landlord nor any of its partners, employees, agents, members or managers
shall have any personal liability with respect to any of the provisions of this
Lease. If Landlord is in default with respect to its obligations under this
Lease, any claim by Tenant against Landlord as a result of such default shall be
subject to the notice and cure provisions set forth in Article 53 hereof. In no
event shall any recourse be had to any other property or assets of Landlord or
any of its partners, employees, agents, members or managers.

37. Landlord’s Covenant of Quiet Enjoyment.

Provided Tenant performs the terms, conditions and covenants of this Lease,
Landlord covenants and agrees to take all necessary steps to secure and to
maintain for the benefit of Tenant the quiet and peaceful possession of the
Demised Premises, for the Lease Term, without hindrance, claim or molestation by
Landlord or any other person acting by, through or under Landlord. Landlord
warrants to Tenant that Landlord has good and marketable fee simple title to the
Real Property and that the Foundry Park II Parcel is owned in fee simple by
Foundry Park II, LLC, a Virginia limited liability company (“Foundry Park II”).
Landlord shall cooperate with and keep Tenant reasonably advised in connection
with Landlord’s title and survey work being conducted in the course of
developing and financing the Project, and will execute and deliver commercially
reasonable documents as may reasonably be necessary for Tenant to obtain a
leasehold title policy in the event Tenant elects to obtain same. Foundry Park
II executes this Lease to evidence its consent to, approval of and agreement to
be bound by the rights of Tenant to the Foundry Park II Parcel and the express
obligations of Foundry Park II contained in Articles 33, 47.2, 48, 54, 57.1 and
57.3 of this Lease.

 

61



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

38. Lease.

This Lease shall create the relationship of landlord and tenant between Landlord
and Tenant and no estate shall pass out of Landlord except the leasehold estate
created hereby.

39. Submission of Lease.

The submission of this Lease for examination does not constitute an offer to
lease, and this Lease shall be effective only upon execution and delivery hereof
by Landlord and Tenant.

40. Severability.

If any clause or provision of the Lease is illegal, invalid or unenforceable
under present or future laws, the remainder of this Lease shall not be affected
thereby, and in lieu of each clause or provision of this Lease that is illegal,
invalid or unenforceable, there shall be added as a part of this Lease a clause
or provision as nearly identical to the said clause or provision as may be
legal, valid and enforceable.

41. Entire Agreement.

This Lease, including all exhibits, schedules and riders attached hereto,
contains the entire agreement of the parties and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect. No failure of Landlord or
Tenant to exercise any power given to it hereunder, or to insist upon strict
compliance by the other with any obligation of the other hereunder, and no
custom or practice of the parties at variance with the terms hereof, shall
constitute a waiver of Landlord’s and Tenant’s rights to demand exact compliance
with the terms hereof.

42. Governing Law.

The laws of the Commonwealth of Virginia shall govern the validity, performance
and enforcement of this Lease.

43. Headings.

The use of headings herein is solely for the convenience of indexing the various
Articles, paragraphs and subparagraphs hereof and shall in no event be
considered in construing or interpreting any provision of this Lease.

44. Exhibits and Recitals.

The exhibits attached to this Lease and the recitals hereto are hereby
incorporated herein by this reference as though fully set forth.

 

62



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

45. Extension Options.

If Tenant wishes to extend the Lease Term for all or any part of the Demised
Premises beyond the scheduled Lease Expiration Date, and provided Tenant, at the
time it must give notice of its intent to extend the Lease Term, is leasing at
least one hundred thousand (100,000) square feet of Net Rentable Area in the
Building, then the following procedure will be followed:

45.1 First Extended Term Option. Tenant must provide written notice to Landlord
at least twelve (12) months prior to the initial Lease Expiration Date of its
desire to extend the Lease Term for a period of five (5) years beginning
immediately following the initial Lease Expiration Date (the designated period
being referred to in this Lease as “First Extended Term”).

45.2 Terms for First Extended Term. Tenant and Landlord will then use
commercially reasonable efforts to negotiate the terms of such proposed First
Extended Term including the prevailing, fair market rental rate for the Demised
Premises, fair market improvement allowance, free rent and other concessions,
future expansion options, the amount of space and all of the other terms and
conditions. Both Landlord and Tenant will negotiate in good faith and Landlord
will not cause unreasonable delays. If, notwithstanding the commercially
reasonable efforts of Landlord and Tenant, Tenant and Landlord have not been
able to agree on the terms and conditions for the proposed First Extended Term
within thirty (30) days of Tenant’s delivery of written notice of extension,
(a) Tenant may void its election to extend this Lease beyond the initial Lease
Expiration Date and this Lease shall expire on such initial Lease Expiration
Date subject to the terms, conditions and obligations of the parties contained
in this Lease, or (b) each party hereto shall select a commercial real estate
broker that (i) is not affiliated with Landlord or Tenant, (ii) has no fewer
than ten (10) years experience in the Greater Downtown Richmond, Virginia office
market and (iii) is licensed by and in good standing under the laws of the
Commonwealth of Virginia (the “Valuing Brokers”). The Valuing Brokers so
selected shall, not later than ten (10) days after their selection, select a
third Valuing Broker. The three (3) Valuing Brokers shall each, not later than
forty-five (45) days after the selection of the third Valuing Broker, render his
or her opinion of the prevailing, fair market rental rate of the Demised
Premises for the First Extended Term, taking into account the factors set forth
below, and such prevailing, fair market rental rate for the First Extended Term
shall be equal to the simple average of the prevailing, fair market rental rates
of the Demised Premises as determined by each of the three (3) Valuing Brokers.
The Base Rental payable by Tenant to Landlord during the First Extended Term
shall be [***] percent ([***]%) of the then prevailing, fair market rental rate
for the First Extended Term as determined by the parties or by the Valuing
Brokers, as applicable. In determining the prevailing, fair market rental rate
for the Demised Premises, the parties and the Valuing Brokers, as applicable,
shall take into consideration (a) the then prevailing, fair market rental rates
for comparable Class “A” office space in the downtown Richmond, Virginia office
market having similar age and quality, (b) the size of the Demised Premises to
be leased to Tenant, (c) the length of the

 

63



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

renewal term, (d) net rent, (e) operating expenses, (f) real estate taxes,
(g) other relevant economic terms, (h) the credit of Tenant and (i) any costs or
expenses not incurred by Landlord by reason of Landlord’s not having to find a
new tenant for the Demised Premises (including, without limitation, brokerage
commissions, costs of improvements, rent concessions or lost rental income
during any vacancy period). If for any reason the Base Rental for the First
Extended Term is not established before the commencement of the First Extended
Term, the First Extended Term shall nevertheless commence and Tenant shall pay
the Base Rental computed in accordance with the terms of this Lease until the
Base Rental is established, and once the Base Rental has been determined in
accordance herewith, a rental adjustment retroactive to the date on which the
First Extended Term commenced shall be made.

45.3 Second Extended Term Option. If the Lease Term was extended for the First
Extended Term for a period of [***] ([***]) years pursuant to the foregoing
provisions of this Article 45, Tenant shall have the right to extend the Lease
Term for an additional [***] ([***]) year period beginning immediately upon the
scheduled expiration date of the First Extended Term. Tenant must provide notice
to Landlord at least twelve (12) months prior to the scheduled expiration date
of the First Extended Term of its desire to extend the Lease Term for the
additional [***] ([***]) year period (“Second Extended Term”).

45.4 Terms for Second Extended Term. Tenant and Landlord will then use
commercially reasonable efforts to negotiate the terms of such proposed Second
Extended Term including prevailing, fair market rental rate for the Demised
Premises, fair market improvement allowance, free rent and other concessions,
future expansion options, the amount of space and all of the other terms and
conditions. Both Landlord and Tenant will negotiate in good faith and Landlord
will not cause unreasonable delays. If, notwithstanding the commercially
reasonable efforts of Landlord and Tenant, Tenant and Landlord have not been
able to agree on the terms and conditions for the proposed Second Extended Term
within thirty (30) days of Tenant’s delivery of written notice of the extension,
(a) Tenant may void its election to extend this Lease beyond the First Extended
Term and this Lease shall expire on expiration date of the First Extended Term
subject to the terms, conditions and obligations of the parties contained in
this Lease or (b) each party hereto shall submit the matter to the Valuing
Brokers consistent with the methodology set forth in Article 45.2 and such
prevailing, fair market rental rate for the Second Extended Term shall be equal
to the simple average of the prevailing, fair market rental rates of the Demised
Premises as determined by each of the three (3) Valuing Brokers. The Base Rental
payable by Tenant to Landlord during the Second Extended Term shall be [***]
percent ([***]%) of the then prevailing, fair market rental rate for the Second
Extended Term as determined by the parties or by the Valuing Brokers, as
applicable. In determining the prevailing, fair market rental rate for the
Demised Premises, the parties and the Valuing Brokers, as applicable, shall take
into consideration (a) the then prevailing, fair market rental rates for
comparable Class “A” office space in the downtown Richmond, Virginia office
market having similar age and quality, (b) the size of the Demised Premises to
be leased to Tenant, (c) the length of the renewal term,

 

64



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

(d) net rent, (e) operating expenses, (f) real estate taxes, (g) other relevant
economic terms, (h) the credit of Tenant, and (i) any costs or expenses not
incurred by Landlord by reason of Landlord’s not having to find a new tenant for
the Demised Premises (including, without limitation, brokerage commissions,
costs of improvements, rent concessions or lost rental income during any vacancy
period). If for any reason the Base Rental for the Second Extended Term is not
established before the commencement of the Second Extended Term, the Second
Extended Term shall nevertheless commence and Tenant shall pay the Base Rental
computed in accordance with the terms of the First Extended Term until the Base
Rental is established, and once the Base Rental has been determined in
accordance herewith, a rental adjustment retroactive to the date on which the
Second Extended Term commenced shall be made.

45.5 Demised Premises During Extended Terms. Tenant shall have the right in its
sole and absolute discretion to lease fewer square feet of space comprising the
Demised Premises during the First Extended Term and the Second Extended Term
than the square footage comprising the Demised Premises at the initial Lease
Expiration Date or the expiration date of the First Extended Term, as the case
may be, provided (a) Tenant leases at least one hundred thousand
(100,000) square feet of Net Rentable Area in the Building during the First
Extended Term or the Second Extended Term (excluding the lobby for purposes of
this calculation) and (b) the space Tenant elects not to renew shall be in a
configuration that leaves Landlord with space considered by Landlord to be
reasonably leasable. Tenant shall inform Landlord of its election to reduce the
size of the Demised Premises with Tenant’s written notice of its desire to
extend the Lease Term.

45.6 Lease Amendments. Following agreement by the parties on the terms and
conditions for the First Extended Term and/or the Second Extended Term, the
parties shall promptly execute an amendment to this Lease in form and substance
reasonably acceptable to Landlord and Tenant and setting forth the terms and
conditions as so agreed.

46. Expansion Site.

Provided Tenant is not in default under this Lease beyond any applicable notice
and cure periods, Tenant shall have the right to expand the Building by a
minimum of fifty thousand (50,000) square feet and up to a maximum of one
hundred thousand (100,000) square feet of space (the “Expansion Space”), and the
right to expand the Building Parking Facilities by up to three hundred fifty
(350) parking spaces (collectively with the Expansion Space, the “Expansion
Work”), provided such Expansion Space and Expansion Work are approved by
applicable governmental authorities and comply with all applicable laws,
statutes, ordinances, rules and regulations of governmental authorities. The
Expansion Work shall be the exclusive right of Tenant and shall not be available
to any other tenant of the Building or any subtenant of Tenant and no Expansion
Work on the Building shall be performed by Landlord without the prior written
consent of Tenant, such consent to be given at Tenant’s sole discretion. A site
plan for the Expansion Work shall be prepared by Landlord. The site plan shall
comply

 

65



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

with all applicable local zoning and code enforcements imposed by the City of
Richmond and shall be subject to Tenant’s prior written approval, such approval
not to be unreasonably withheld, conditioned or delayed. Along with the site
plan detailing the proposed size of the Expansion Work, Landlord shall deliver
to Tenant a proposed construction timeline for completion of the Expansion Work,
with substantial completion to occur no earlier than eighteen (18) months and no
later than thirty (30) months from full execution of a lease amendment
incorporating the Expansion Work into the Demised Premises and the additional
Building Parking Facilities into the existing Building Parking Facilities
consistent with the terms of this Lease, including, but not limited to,
utilization of the same development process for the development and construction
of the Building. The Expansion Space, once completed pursuant to the terms
hereof, shall thereafter be deemed a part of the Demised Premises. To determine
Base Rental for the Expansion Space, the “Rent Constant” for such Expansion
Space shall change by using the same percentage difference between the Ten Year
Treasury Note Rate, as determined on November 6, 2006, and the Rent Constant,
and adding such percentage difference to the Ten Year Treasury Note Rate
determined as of the date Tenant executes a non-binding letter of intent, or
similar agreement, for such Expansion Work. Notwithstanding the foregoing, the
lease term for the Expansion Work shall be coterminous with the Lease Term, but
in no event less than a term of seven (7) years if such Expansion Space equals
seventy-five thousand (75,000) square feet of Net Rentable Area or less, or
ten (10) years if such Expansion Space equals more than seventy-five thousand
(75,000) square feet of Net Rentable Area in full floor increments. The
performance of the Expansion Work shall not avail Tenant of any abatement of
Rent as provided in Article 15 hereof, provided the construction documents
approved by the parties are adhered to, subject to Excusable Delays and Tenant
Delays.

47. Tenant’s Purchase Rights.

47.1 Right of First Offer to Purchase the Building. Provided Tenant is not in
default under this Lease beyond all applicable notice and cure periods, if at
any time during the Lease Term (including any Extended Term) Landlord intends to
market the Real Property and/or the Building for sale (the “Offered Property”),
Tenant shall have an on-going right of “first offer” to purchase the Offered
Property, subject to the following terms and conditions:

47.1.1 Sales Offer Notice. Such offer shall be made by Landlord to Tenant in a
written notice (the “Sales Offer Notice”), which notice shall set forth the
terms upon which Landlord is willing to sell the Offered Property, including,
without limitation, the purchase price, the amount of deposit, and other
material terms. Tenant shall have a period of thirty (30) days from the date of
the Sales Offer Notice (the “Response Period”) to provide Landlord with written
notice (the “Tenant’s Response”) of whether Tenant accepts Landlord’s offer
contained in the Sales Offer Notice or if Landlord and Tenant can agree upon
alternate terms and conditions for a sale of the Offered Property, at which time
the parties shall execute a definitive written agreement relating to the
purchase and acquisition of the Offered Property.

 

66



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

47.1.2 Refusal of Sales Offer Notice. In the event that Tenant fails to provide
Tenant’s Response during the Response Period, or the parties cannot agree upon
alternate terms and conditions for the sale of the Offered Property during the
Response Period consistent with the requirements of Article 47.1, then Tenant
shall be deemed to have elected not to purchase the Offered Property, and
Landlord may proceed to negotiate with third parties for the sale of the Offered
Property; provided, however, that if the consideration offered by any such third
party is less than that offered in the Sales Offer Notice on a net present value
basis, then Landlord must again offer such terms to Tenant for its consideration
in accordance herewith before proceeding further with any such third parties and
Tenant shall have fifteen (15) business days to accept or reject such new offer
with a definitive written agreement relating to the acquisition of the Offered
Property to follow.

47.1.3 Existing Default at the Time of Sales Offer Notice. If Tenant exercises
any such right of “first offer” to purchase and, at that time an event of
default exists beyond all applicable notice and cure periods, such exercise
shall be tolled for up to five (5) business days after Tenant’s receipt of
written notice that such event of default exists. If Tenant does not then cure
such event of default (as defined in Article 18) within such five (5) business
day cure period, Tenant’s exercise of such right of “first offer” shall be void.
If Tenant does cure such event of default as aforesaid, Tenant’s exercise of the
applicable right of “first offer” shall be effective.

47.2 Right of First Refusal to Purchase [***].

47.2.1 Right of First Refusal. If at any time during the Lease Term (including
any Extended Term) or at any time thereafter to the extent Tenant owns in fee
simple the Real Property or the Building, [***] receives a bona fide third party
offer to purchase the [***], as may be improved, or any portion thereof, that
[***] desires to accept, Tenant shall have an on-going right of first refusal to
purchase the [***], or such portion thereof, pursuant to the terms hereof. Upon
receipt of any such offer, [***] shall promptly provide the terms of such offer
to Tenant, and Tenant shall thereafter have [***] ([***]) business days to
notify [***] in writing of Tenant’s election to purchase the [***] (or such
portion thereof only to the extent any such offer includes only a portion of the
[***], by delivery of written notice to [***] that Tenant will match the terms
of the noticed offer. In the event that Tenant does not elect to purchase the
[***], or such portion thereof, or fails to timely notify [***] of its election
to purchase the [***], or such portion thereof, pursuant to the terms of this
Article 47.2, then [***] may proceed to convey the [***], or such portion
thereof, as the case may be, pursuant to the terms of this Article 47.2. In the
event the financial or material terms of the offer thereafter change or such
sale is not consummated in accordance with the offer, Tenant shall again have
[***] ([***]) business days to accept or reject such changed offer or any future
offer to purchase the [***], as set forth above. Notwithstanding anything in the
foregoing to the contrary, in the event [***] decides to market the [***], or
any portion thereof, for sale, it shall provide prompt written notice to Tenant
of such intention and the terms by which it would sell the subject property.
This Article 47.2 shall be deemed a restrictive

 

67



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

covenant running with the [***] or any portion thereof, as may be improved, and
shall bind all parties hereto and their respective successors and assigns;
provided, however, such rights set forth in this Article 47.2 shall
automatically and immediately terminate and be of no further force and effect
upon (i) the consummation of any conveyance of the entire [***], or to the
extent only a portion thereof is conveyed then only as to such portion, pursuant
to the terms of this Article 47.2; or (ii) the development of the entire [***],
or to the extent only a portion thereof is developed and such portion is legally
subdivided, then only as to such portion (for purposes hereof, the [***], or any
portion thereof, shall be deemed to be developed to the extent a building or
buildings are constructed thereon pursuant to Article 57.1 and a certificate of
occupancy is issued by the City of Richmond, Virginia for such building(s)). In
the event that (a) Tenant does not elect to purchase the [***], or such portion
thereof, (b) Tenant fails to timely notify [***] of its election to purchase the
[***], or such portion thereof, pursuant to the terms of this Article 47.2, or
(c) the [***], or any portion thereof which is legally subdivided, is developed,
Tenant shall provide to Landlord, at Landlord’s request, written evidence
certifying same and an instrument in recordable form terminating this right of
first refusal; provided, however, that such instrument shall be held in escrow
until, and only recorded upon, the consummation of the sale of the [***], or
portion thereof, pursuant to such offer, or the issuance of the certificate of
occupancy for such building, as the case may be. In the event the sale is not
consummated pursuant to the terms of the offer, such instrument shall be
returned to Tenant and this right of “first refusal” to purchase pursuant to
this Article 47.2 shall continue.

47.2.2 Existing Default at the Time of Right of First Refusal Notice. If Tenant
exercises any such right of “first refusal” to purchase and, at that time an
event of default exists beyond all applicable notice and cure periods, such
exercise shall be tolled for up to [***] ([***]) business days after Tenant’s
receipt of written notice that such event of default exists. If Tenant does not
then cure such event of default (as defined in Article 18) within such [***]
([***]) business day cure period, Tenant’s exercise of such right of “first
refusal” shall be void. If Tenant does cure such event of default as aforesaid,
Tenant’s exercise of the applicable right of “first refusal” shall be effective.

48. Rights of First Offer to Lease.

Provided Tenant is not in default under this Lease beyond all applicable notice
and cure periods, if at any time during the Lease Term (including any Extended
Term) any lease for any portion of the Building or other space in another office
building within [***] under the control of Landlord, [***], or [***], as the
case may be, but in all instances specifically excluding any successor in title
to the [***] only other than Landlord, [***] or [***] (provided, however, that
if the Anchor Tenant for such other building has a right of first offer,
Tenant’s right of first offer shall be secondary to such Anchor Tenant’s right
of first offer) (the “Offered Space”), shall expire and if Landlord, [***] or
[***], as the case may be, intends to market the Offered Space to prospects for
lease with third parties (a “Proposed Tenant”), Tenant shall have an on-going
right of “first offer” to lease the Offered Space, subject to the following
terms and conditions:

48.1 Offer Notice. Such offer shall be made by Landlord, [***], or [***], as the
case may be, to Tenant in a written notice (the “Offer Notice”), which notice
shall designate the space being offered and shall specify the terms and
conditions for such Offered Space intended to be submitted to Proposed Tenants
in an effort to market the Offered Space. Tenant may accept the offer set forth
in the Offer Notice by delivering to Landlord, [***], or [***], as the case may
be, an unconditional acceptance (“Tenant’s Notice”) of such offer (provided
Tenant may accept all or a portion of the Offered Space in accordance with
Article 48.2) within [***] ([***]) days after delivery of the Offer Notice to
Tenant; provided, however, that if the parties cannot agree on the terms of the
Offer Notice before the expiration of [***] ([***]) days after Tenant’s Notice,
then (a) Tenant may void its election to expand into the Offered Space contained
in the Tenant’s Notice, or (b) the parties shall submit the matter to the
Valuing Brokers consistent with the methodology set forth in Article 45.2 to
determine the then prevailing market lease terms, and the Valuing Brokers shall
agree upon and submit to the parties a revised Offer Notice.

 

68



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

48.2 Acceptance of Offered Space. Tenant may accept all or a portion of the
Offered Space, provided, however, that if Tenant accepts only a portion of the
Offered Space, the space Tenant does not accept shall be in a configuration that
leaves Landlord, [***], or [***], as the case may be, with space considered by
such party to be reasonably leasable.

48.3 Refusal of Offered Space. If Tenant does not accept (or fails to timely
accept) at any time any Offered Space, then Landlord, [***], or [***], as the
case may be, shall be free to lease the Offered Space to any Proposed Tenant
consistent with those terms set forth in the Offer Notice. This right of first
offer to lease shall be an on-going right and to the extent (i) the Offered
Space is not leased consistent with the Offer Notice within [***] ([***])[***]
of Tenant’s rejection of the Offer Notice or (ii) the proposed economic lease
terms for the Proposed Tenant improve by [***] percent ([***]%) or more on a net
present value basis over the economic lease terms set forth in the Offer Notice,
then Landlord, [***], or [***], as the case may be, shall resubmit a revised
Offer Notice to Tenant pursuant to the terms of this Article before leasing such
Offered Space to any third party and Tenant shall again have thirty (30) days to
respond.

48.4 Existing Default at the Time of Offer Notice. If Tenant exercises any such
right of “first offer” and, at that time an event of default exists beyond all
applicable notice and cure periods, such exercise shall be tolled for up to
[***] ([***]) business days after Tenant’s receipt of written notice that such
event of default exists. If Tenant does not then cure such event of default (as
defined in Article 18) within such [***] ([***]) business day cure period,
Tenant’s exercise of such right of “first offer” shall be void. If Tenant does
cure such event of default as aforesaid, Tenant’s exercise of the applicable
right of “first offer” shall be effective.

 

69



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

48.5 Inability to Deliver Offered Space. If Landlord, [***], or [***], as the
case may be, is not able to deliver possession of the Offered Space to Tenant
because of a holding-over by a previous tenant, such failure in delivery shall
not be a default hereunder. In such case, Landlord, [***], or [***], as the case
may be, shall use reasonable efforts to terminate such holding-over, and the
Offered Space shall be made available to Tenant promptly thereafter.

48.6 Term for Offered Space. Notwithstanding anything else contained herein to
the contrary, if Tenant accepts all or any portion of the Offered Space, the
lease term for the Offered Space shall be co-terminus with this Lease.

49. Right of First Refusal to Lease.

Provided Tenant is not in default under this Lease beyond applicable notice and
cure periods, if at any time during the Lease Term (including any Extended Term)
any lease for any portion of the Building (the “Offered Space”) shall expire and
if Landlord intends to enter into or renew (unless the tenant whose lease is
expiring has renewal rights in its existing initial lease) a lease (the
“Proposed Lease”) for such Offered Space with anyone (a “Proposed Tenant”),
including those instances where Tenant has not exercised its Rights of First
Offer under Article 48, Landlord shall first offer to Tenant the right to lease
the Offered Space within the Building upon all the terms and conditions of the
Proposed Lease (“Right of First Refusal”), subject to the following terms and
conditions:

49.1 Offer Notice. Such offer shall be made by Landlord to Tenant in a written
notice (the “Offer Notice”) which notice shall designate the space being offered
and shall specify the terms for such Offered Space which shall be the same as
those set forth in the Proposed Lease. Tenant may accept the offer set forth in
the Offer Notice by delivering to Landlord an unconditional acceptance
(“Tenant’s Notice”) of such offer within fifteen (15) business days after
delivery by Landlord of the Offer Notice to Tenant.

49.2 Acceptance of Offered Space. Tenant may only accept all of the Offered
Space offered by Landlord.

49.3 Refusal of Offered Space. If Tenant does not accept (or fails to timely
accept) at any time the Offered Space offered by Landlord, then Landlord shall
be free to lease the Offered Space to the Proposed Tenant consistent with those
terms set forth in the Offer Notice. This Right of First Refusal shall be an
on-going right and to the extent the Proposed Lease terms vary materially from
those set forth in the Offer Notice or the Offered Space again becomes
available, the terms of this Article shall again apply to such space.

49.4 Existing Default at the Time of Offer Notice. If Tenant exercises any such
right of “first refusal” and, at that time an event of default exists beyond all
applicable notice and cure periods, such exercise shall be tolled for up to
[***] ([***])

 

70



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

business days after Tenant’s receipt of Landlord’s written notice that such
event of default exists. If Tenant does not then cure such event of default (as
defined in Article 18) within such [***] ([***]) business day cure period,
Tenant’s exercise of such right of “first refusal” shall be void. If Tenant does
cure such event of default as aforesaid, Tenant’s exercise of the applicable
right of “first refusal” shall be effective.

49.5 Inability to Deliver Offered Space. If Landlord is not able to deliver
possession of the Offered Space to Tenant because of a holding-over by a
previous tenant, Landlord shall not be in default hereunder. In such case,
Landlord shall use reasonable efforts to terminate such holding-over, and the
Offered Space shall be made available to Tenant promptly thereafter.

49.6 Term for Offered Space. Notwithstanding anything else contained herein to
the contrary, if Tenant accepts the Offered Space, the lease term for the
Offered Space, at Tenant’s election, may be either (a) coterminous with this
Lease, so long as there are at least [***] ([***]) [***] left in the Lease Term
or (b) the lease term offered to another Proposed Tenant.

49.7 Improvement Allowance for Offered Space. If Tenant accepts the Offered
Space and (a) opts for the lease term offered to the Proposed Tenant, Landlord
shall provide to Tenant an improvement allowance for the Offered Space at an
amount equal to the tenant improvement allowance offered to the Proposed Tenant,
or (b) opts for the lease term coterminous with this Lease, provided [***]
([***]) [***] are left in the Lease Term, Landlord shall provide to Tenant an
improvement allowance for the Offered Space at an amount equal to the pro rata
amount of the Improvement Allowance provided by Landlord under this Lease.

49.8 Base Rental for Offered Space. Notwithstanding the foregoing, if Tenant has
exercised either the First or Second Contraction Right as set forth in
Article 4.3 hereof within the primary Lease Term and if Landlord makes an Offer
Notice to Tenant during the primary Lease Term for Offered Space that Tenant
accepts, the rental rate for such Offered Space shall be at the higher of
(i) the then current Base Rental rate Tenant is paying for the Demised Premises
or (ii) the rental rate offered to the Proposed Tenant set forth in the Offer
Notice.

50. Parking.

Landlord shall make available exclusively to Tenant (provided, however, that
Landlord shall have the right to access and use such facilities in accordance
with the terms of this Lease) as of the Full Commencement Date (and make
available appropriate parking from the Commencement Date until the Full Rent
Commencement Date as set forth in Articles 5 and 6) and continuing throughout
the Lease Term hereof one thousand fifty (1,050) parking spaces, and access
cards related thereto for the exclusive parking of Tenant and its employees,
customers and invitees within the Building Parking Facilities, at no charge to
Tenant. If Tenant is the only tenant in the Building, Tenant may designate the
spaces as it deems appropriate. If Tenant is not the only tenant in the

 

71



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Building, the parking spaces shall be designated proportionately between Tenant
and the other tenant or tenants, unless otherwise agreed to by Landlord and
Tenant. Prior to January 31, 2007, Tenant may elect to reduce the number of
parking spaces as set forth in the definition of Building Parking Facilities.
Landlord shall designate fifty (50) of the parking spaces provided to Tenant as
assigned, numbered and reserved “visitor” parking spaces and twenty-four
(24) handicap accessible spaces (four (4) of which shall be van accessible), in
locations reasonably acceptable to Tenant. Tenant shall not have the right to
rent parking spaces to the general public or to any other tenants within the
Project. The Building shall have appropriate American with Disabilities Act
parking with a drop-off location at the Building’s main entrance. The Building
Parking Facilities should have lighting with an average illumination of 1.0 foot
candles or more. If Tenant exercises either the First or the Second Contraction
Right, Tenant’s right to such parking spaces shall be reduced on a pro-rata
basis, unless otherwise agreed to by Landlord and Tenant.

51. Building Signage and Directory Listings.

51.1 Exterior Building Signage. Tenant will have exclusive monument and building
signage rights for the Building subject to applicable laws, statutes, rules,
codes, ordinances and regulations of governmental authorities, and Landlord’s
reasonable and timely approval of Tenant’s signage designs. Landlord agrees that
no signage will be affixed to the exterior of the Building or in the Building’s
main lobby level unless agreed to by Tenant and that all signage will be
consistent with a Class “A” office building in downtown Richmond, Virginia.
Without limiting the generality of the foregoing, the following types of signs
are prohibited: (i) paper signs, cardboard signs, hanging signs and stickers
utilized as signs, and (ii) moving signs or signs with flashing, moving,
flickering or blinking illumination. Tenant shall have the exclusive right
throughout the Lease Term to install, at its sole cost, signage on the exterior
sides of the Building and monument signage in the Project. The exact location,
size, specifications and color of such exterior signs shall comply with all
applicable laws, statutes, rules, codes, ordinances and regulations of
governmental authorities and shall be subject to Landlord’s approval not to be
unreasonably withheld, conditioned or delayed. Prior to the installation of any
such signs, Tenant shall, at Tenant’s expense, obtain any and all necessary
licenses, permits and easements therefor, and shall submit plans and
specifications for the same for Landlord’s written approval. If any such signs
are exhibited without first obtaining Landlord’s written consent, Landlord shall
have the right to remove the same, and Tenant shall be liable for any and all
expenses incurred by Landlord in connection with such removal. All signs
displayed in, on or about the Demised Premises by Tenant shall be consistent
with a first-class office building. Tenant shall maintain and keep the same in
good repair and condition and in compliance with all applicable statutes,
ordinances, rules, regulations and other restrictions of all applicable
governmental or quasi-governmental entities at all times. All signs erected by
Tenant pursuant to the provisions hereof shall be erected at Tenant’s own risk
and expense and shall contain only the name of Tenant. Tenant shall save
Landlord harmless from any loss, cost or damage as a result of the erection,
maintenance, existence or removal of the same, and Tenant shall repair any
damage which may have been caused by the erection,

 

72



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

existence, maintenance or removal of such signs. To the extent Tenant elects not
to install exterior signage, any alternative exterior signage for the Building
must have the prior written approval of Tenant, such approval to be at Tenant’s
sole discretion, it being hereby agreed that the exterior signage rights for the
Building as set forth in this Article shall be exclusive to Tenant.

51.2 Directory Signage. Landlord agrees that, during the Lease Term (including
any Extended Terms), Tenant will be provided access to the Building’s lobby
directory sufficient to list Tenant’s name and certain departments located in
the Building. Landlord shall not impose a charge on Tenant for the preparation
and installation of Tenant’s listings on the Building’s lobby directory, and
Landlord shall not impose a charge on Tenant for changes and additions to
Tenant’s listings on the Building’s lobby directory requested from time to time
during the Lease Term.

52. Furnishing of Financial Information.

Tenant shall have no obligation to furnish Landlord with financial information
of any kind so long as Tenant is a publicly traded entity. If Tenant ever ceases
to be a publicly traded entity, then Tenant shall deliver to Landlord, upon
Landlord’s written request (i) unaudited quarterly financial statements, within
sixty (60) days after the end of each fiscal quarter of Tenant and (ii) audited
annual financial statements, within ninety (90) days after the end of the fiscal
year of Tenant. All such statements shall be prepared in accordance with GAAP.
Landlord agrees to keep all information contained within such financial
statements confidential and specifically agrees not to release any of such
information to its attorneys or any other party except a mortgagee or purchaser.
Prior to delivering any such financial information to an existing or proposed
mortgagee or purchaser of the Building, Landlord shall require any such
mortgagee or purchaser to agree to keep the information contained in such
statements confidential and specifically shall require such mortgagee or
purchaser to agree not to deliver any information contained therein to its
attorneys or any other party. At Tenant’s request, Landlord will execute a
non-disclosure agreement reasonably acceptable to Tenant with regard to all
information obtained by Landlord pursuant to this Article 52.

53. Landlord’s Default.

In the event Landlord shall default in the performance of any covenant or
agreement of Landlord contained in this Lease and shall not cure such default
within thirty (30) days after written notice by Tenant (provided, however, if
Landlord in good faith commences to cure such default within such cure period,
but due to the nature of such default it could not be cured within such cure
period after due diligence, no event of default shall be deemed to have occurred
at the end of the cure period if Landlord is then diligently pursuing such cure
to completion, and completes such cure as promptly as reasonably possible under
all the circumstances), then Tenant may, at its option:

(i) do or cause to be done, on behalf of and for the account of Landlord,
whatever Landlord is obligated to do under the terms of this Lease, and

 

73



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Landlord agrees to reimburse Tenant on demand for any and all costs and
expenses, including without limitation, reasonable attorneys’ fees, which Tenant
may incur in thus effecting compliance with Landlord’s obligations under this
Lease, and if Landlord fails to make such reimbursement within ten (10) days
after written demand therefor, Tenant may deduct such costs and expenses,
together with interest thereon at the Determination Rate, from any Rent
thereafter accruing hereunder; provided, however, if Landlord in good faith
disputes the occurrence of the default or Tenant’s right to offset the amount
claimed, Tenant shall have the right, until such dispute is resolved, to offset
only the amount that is not in dispute;

(ii) enforce collection of its damages and/or obtain specific performance,
injunctive or other equitable relief; or

(iii) to the extent Landlord commits a default that either (a) materially
impairs Tenant’s access to and operations in the Demised Premises or (b) is a
breach of an environmental indemnity made by Landlord to Tenant, and either of
such defaults has not been cured within twelve (12) months, Tenant may, at its
option, terminate this Lease.

Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedy herein provided or any other remedy provided at law or in equity or
otherwise (subject to the limitation set forth in Article 36). Except as
aforesaid, pursuit of any remedy herein provided shall not constitute an
election of remedies thereby excluding the later election of an alternate
remedy. Forbearance by Tenant to enforce one or more of the remedies as herein
provided upon occurrence of a default by Landlord shall not be deemed to
constitute a waiver of such default.

54. Short Form.

Either party hereto shall have the right to require the other party to execute a
memorandum or short form of this Lease in form and substance mutually acceptable
to Landlord and Tenant and in recordable form and to record the same, in the
Clerk’s Office of the Circuit Court of the City of Richmond, Virginia (the
“Clerk’s Office”); provided that the Rent and other economic terms hereof and
those rights of Tenant with respect to the Foundry Park II Parcel shall not be
disclosed in such memorandum or short form. Notwithstanding the foregoing, the
Restrictions (as hereinafter defined and set forth in Article 57) may be
disclosed in such memorandum or short form. Upon request by Landlord at any time
after the expiration or earlier termination of this Lease, Tenant agrees to
execute an appropriate cancellation (in recordable form) of such memorandum or
short form of this Lease. Such agreement by Tenant shall survive the expiration
or termination of this Lease. Landlord, Tenant and Foundry Park II hereby agree
to diligently and reasonably undertake the preparation of a memorandum of lease
(at the cost of Tenant) and restrictive covenants (at the cost of Landlord),
both of which are to be in recordable form and are to be consistent with the
terms of this Lease.

 

74



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

55. Building Security.

Tenant may install security equipment in, on or around the entire Demised
Premises (including the rooftop) subject to Landlord’s approval, which shall not
be unreasonably withheld, conditioned or delayed; provided however, no such
security equipment or system installed by Tenant shall preclude or interfere
with Landlord’s ability to access all or any part of the Building or the Demised
Premises in the event of an actual, threatened or suspected emergency, and
provided further, that the same does not abrogate the roof warranty if
applicable. Tenant shall provide Landlord the security equipment and/or access
information necessary to access the Building or Demised Premises (in the event
of an actual, threatened or suspected emergency). Tenant agrees that its
security system shall remain in and about the Building upon surrender, except
for the badging system and database, which Tenant will be permitted to remove as
Tenant’s personal property. Tenant may also hire at its sole cost and expense a
guard or “concierge service” to be located in the lobby of the Building in a
prominent location reasonably approved by Landlord. If Tenant is not the sole
tenant within the Building, the security system for the Building shall not
unreasonably interfere with the rights of the other tenants and Landlord and
Tenant shall reasonably cooperate so that any existing and future systems shall
function harmoniously.

56. Brokers and Advisors Fees.

Landlord and Tenant hereby represent and warrant that, in connection with the
negotiation of this Lease, neither party has dealt with a real estate broker,
agent, or finder, other than Jones Lang LaSalle, Inc. and Brandywine Realty
(collectively, the “Brokers”), whose fees are to be the responsibility of
Landlord under a separate agreement with the Brokers. Each party hereby agrees
to pay, protect, defend, indemnify and hold harmless the other from and against
any and all claims, demands, actions or judgments (including reasonable
attorneys’ fees) for commissions, fees or other compensation owing or claimed to
be owed to any other real estate broker, agent, or finder (other than the
Brokers), claiming to act, for or represent it in connection with this Lease.

57. Development of Foundry Park.

57.1 Restrictions. Tenant, Landlord and Foundry Park II acknowledge that Tenant
shall have certain rights set forth in this Lease with respect to the
development of Foundry Park, as more particularly set forth in this Article 57.1
of this Lease (the “Restrictions”), and the Restrictions shall run with the land
encompassing Foundry Park and shall be binding upon the successors and assigns
hereof. The Restrictions shall be as follows:

57.1.1 Common Areas. Tenant shall have the right to use and access those
portions of the Project Common Areas (including those rights for the exclusive
benefit of Tenant as set forth in this Lease) and, on a non-exclusive basis, the
Foundry Park II Common Areas intended for common vehicular and pedestrian
entranceways, accessways, walkways and driveways and plaza areas that may be
located

 

75



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

from time to time within Foundry Park; provided, however, that (i) all such
common areas may be used only for their intended purpose; and (ii) subject to
the terms of this Lease, if such common areas are damaged by Tenant or its
authorized agents, employees, contractors or invitees, Tenant shall be
responsible for the reasonable cost and expense of the repair of any such damage
and shall reimburse Landlord or Foundry Park II, as the case may be, for such
cost and expense within thirty (30) days of invoice thereof from Landlord.

57.1.2 First Class Development. Foundry Park and any development and use thereof
and any tenancy thereat shall be on a first class basis and as would be
reasonably expected for a first class urban mixed use development and Class “A”,
corporate office environment in downtown Richmond, Virginia. The exterior design
of any building within Foundry Park shall be complimentary to the exterior
design of the Building.

57.1.3 Right of Review. Any site or development plans for the development of
structures and other improvements at Foundry Park shall be provided to Tenant
for its prior review in such reasonable time as will provide Tenant with an
adequate opportunity to comment on and request reasonable revisions to same;
provided, however, that in no event shall this review process be deemed an
approval right of Tenant, except as otherwise specifically provided in this
Lease.

57.1.4 Foundry Park II Parcel Development. Foundry Park II is considering the
development of an approximately [***] ([***]) square foot Class “A”, corporate
office building and a first class, urban mixed use development that may include
one or more of a combination of a hotel, a residential complex, retail stores,
restaurants, entertainment facilities and service uses on the Foundry Park II
Parcel. Subject to Article 57.1.3, Tenant shall have no right of approval of the
development within the Foundry Park II Parcel for so long as the Restrictions
are met and any structures or other improvements at the Foundry Park II Parcel
are reasonably consistent with the Conceptual Site Plan attached hereto as
Exhibit B (including, but not limited to, the general siting of structures). In
addition thereto, the following shall apply to the Foundry Park II Parcel:

(a) Notwithstanding that the portion of the Foundry Park II Parcel is labeled on
the Conceptual Site Plan as “Residential” and “Hotel”, such building and
structures may also be principally used for one or more of the following uses: a
hotel, residential dwelling units, retail stores, restaurants, entertainment
facilities (excluding large, multi-plex or IMAX type movie theatres), service
uses, offices with the appearance of townhouses or residences, and other
accessory uses (the “Amenity Uses”) so long as the following shall apply to such
Amenity Uses, unless otherwise required by applicable laws, codes, ordinances or
regulations:

(i) other than a hotel on the “Hotel” portion of the site, the building or
structure shall be oriented in the direction towards Brown’s Island and 5th
Street;

 

76



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

(ii) the building or structure shall be no more than six (6) floors above ground
(with only screening and architectural features on the roof or along the roof
line and slab to slab floor heights typical for such first class Amenity Use in
downtown Richmond, Virginia);

(iii) there shall be no public balconies that face the Building;

(iv) there shall be no unscreened public areas on the roof (i.e., swimming pool
or party deck);

(v) all parking areas shall be underground or covered;

(vi) the design of the layout of such building or structure shall be pedestrian
friendly; and

(vii) to the extent such Amenity Use is a hotel, in addition hereto, such hotel
shall comply with the Restrictions set forth in Article 57.1.4(c).

(b) The portion of the Foundry Park II Parcel labeled on the Conceptual Site
Plan as “Residential” may be developed for residential and accessory uses so
long as the following apply, unless otherwise required by applicable laws,
codes, ordinances or regulations:

(i) there shall be no more than one hundred (100) residential units; and

(ii) no windows in such residential units facing the Building shall be larger
than “30% punch” windows.

(c) The portion of the Foundry Park II Parcel labeled on the Conceptual Site
Plan as “Hotel” may be developed for hotel and accessory uses so long as the
following apply:

(i) the hotel shall be developed as a first class brand hotel in keeping with
the first class nature of Foundry Park as an urban mixed use development and
Class “A”, corporate office environment; and

(ii) the hotel shall not exceed two hundred (200) rooms (keys).

 

77



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

(d) The development of a building or structure on the portion of the Foundry
Park II Parcel labeled on the Conceptual Site Plan as the “Office Building”, so
long as the Net Rentable Area of the building or structure is limited to a size
that is equal to or the greater of (i) 315,000 square feet of Net Rentable Area
or (ii) ninety percent (90%) of the then existing Net Rentable Area of the
Building.

(e) Notwithstanding that the development of those portions of Foundry Park
labeled on the Conceptual Site Plan as “Hotel” and “Residential”, in whole or in
part, may not be consistent with the Conceptual Site Plan, but so long as such
portion is developed as an office building and so long as the following apply:

(i) the development of such an office building shall occur after the development
and construction of the building described in Article 57.1.4(d);

(ii) such office building shall be limited to a maximum height of six (6) floors
above ground (with only screening and architectural features on the roof or
along the roof line and slab to slab floor heights typical for a Class “A”,
corporate office building in downtown Richmond, Virginia) and a maximum area of
150,000 square feet of total building area;

(iii) parking used to serve such office building shall be limited to three
hundred seventy-five (375) parking spaces and all such spaces shall be
underground or otherwise covered, unless otherwise required by applicable laws,
codes, ordinances or regulations; and

(iv) such office building shall be designed to permit a hotel or other Amenity
Use (excluding offices with the appearance of townhouses or residences) subject
to Article 57.1.4(a) to be located between such office building and Tredegar
Street.

57.1.5 Foundry Park Association. Should a park association for Foundry Park be
established, Tenant shall be provided a prominent position on the board of such
organization.

57.1.6 Maintenance of Foundry Park. Foundry Park shall be maintained in a manner
in keeping with a first-class urban mixed use development and Class “A”,
corporate office environment in downtown Richmond, Virginia.

57.1.7 Foundry Park Rules and Regulations. Upon prior written notice to Tenant,
Landlord and Foundry Park II shall have the right to publish and thereafter
enforce rules and regulations and record restrictive covenants for Foundry Park
as Landlord and Foundry Park II may deem necessary in their reasonable
discretion to protect the tenantability, safety, operation, and welfare of
Foundry Park. Notwithstanding the foregoing, Landlord and Foundry Park II agree
that (i) all such rules

 

78



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

and regulations and restrictive covenants, and any changes therein or additions
thereto, shall be uniformly imposed on, and each of Landlord and Foundry Park II
shall use all reasonable efforts to enforce such rules and regulations and
restrictive covenants against, all tenants and occupants of Foundry Park (but
neither Landlord nor Foundry Park II shall be held in default for any
non-enforcement of such rules and regulations and restrictive covenants so long
as Landlord or Foundry Park II used all reasonable efforts to enforce such rules
and regulations and restrictive covenants); (ii) neither Landlord nor Foundry
Park II shall waive enforcement of any of the same for the benefit of any other
tenant or occupant if such waiver would materially adversely affect Tenant’s use
and occupancy of, or access to or parking associated with the Demised Premises
or would materially adversely affect the first-class nature of Foundry Park or
the Project (and, if any such waiver would have any such material adverse
affect, Tenant shall have the right to require Landlord or Foundry Park II to
enforce all such rules and regulations and restrictive covenants against all
other tenants and occupants of Foundry Park); (iii) such rules and regulations
and restrictive covenants shall not materially reduce, restrict or impair
Tenant’s rights under this Lease or increase Tenant’s monetary obligations; and
(iv) Landlord and Foundry Park II, as the case may be, shall give Tenant
reasonable prior written notice before enforcement against Tenant of any changes
in such rules and regulations and restrictive covenants, or any additions
thereto properly promulgated hereunder.

57.1.8 Exclusives. Throughout the Lease Term and any Extension Terms and, if
applicable, continuing so long as Tenant owns any fee simple portion of the Real
Property or the Building, neither Landlord nor Foundry Park II shall lease space
in Foundry Park to those competitors of Tenant in the packaging business listed
on Exhibit H attached hereto (which list is hereby deemed acceptable to Landlord
and Foundry Park II) and which list may be amended at reasonable intervals (so
long as such amendments do not occur more than once during any five (5) year
period) by Tenant from time to time by written notice to Landlord and Foundry
Park II so long as such amendment is limited to competitors of Tenant in the
packaging business.

57.1.9 Construction of Foundry Park Parcel II. During construction of Foundry
Park II Parcel all such construction shall be done in a good and workmanlike
manner and all commercially reasonable efforts shall be made to avoid
interference with Building Standard Services, access to and from and uses,
consistent with the terms of this Lease, upon the Project.

57.1.10 Approval of Tenant. In the event that the development, uses and
tenancies in Foundry Park do not meet the requirements of this Article 57.1 for
any reason, including, without limitation, market demands or requirements of
applicable laws, codes, ordinances or regulations, the design, development plan
and tenancies in question shall be subject to the mutual approval of the parties
hereto, such approval not to be unreasonably withheld, conditioned or delayed.

 

79



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

57.2 Exclusions from Landlord’s Cost and/or Operating Expenses. Any work
performed for the development of all or any portion of Foundry Park not
attributable to the Project shall be entirely allocated to such development and
shall not be allocated to the Landlord’s Cost and/or Operating Expenses. Any
work performed off-site of Foundry Park (i.e., local road and entrance
improvements) shall likewise be excluded from Landlord’s Cost and/or Operating
Expenses.

57.3 Tenants of Foundry Park. The selection of retail and office tenants of any
building within Foundry Park will not be subject to Tenant’s reasonable approval
so long as the following quality standards are met. All rights of Tenant
enumerated in this Article 57.3 shall be or be deemed to be unrecorded
Restrictions as to Landlord and its Affiliates and shall not be or be deemed to
be Restrictions as to the Foundry Park II Parcel, but shall nevertheless be
binding upon Foundry Park II and its Affiliates.

57.3.1 Restaurants. Full service restaurant with a quality level reasonably
considered at or above the quality level of Maggiano’s and McCormick &
Schmick’s.

57.3.2 Coffee Shops. Coffee shops with a quality level reasonably considered at
or above the quality level of Caribou Coffee or Starbucks.

57.3.3 Retail and Service Shops. Retail and service establishments shall be
considered of high quality and typically found in and around first class urban
mixed use developments and Class “A”, corporate office buildings in downtown
Richmond, Virginia.

57.3.4 Hotels. Hotel brand with a quality level reasonably considered at or
above the quality level of a Marriott or Westin.

57.4 Entrances and Internal Road. Landlord agrees to construct or have
constructed entrances to Foundry Park off of South Fifth Street and South
Seventh Street and an internal road connecting the two entrances. The design,
installation and functional aspects of such work shall be set forth in the
Design Development Documents and subject to the reasonable approval of Tenant in
accordance with the Work Letter, and the costs of all such work shall not be
included in the Landlord’s Costs or Operating Expenses.

58. Building Name.

Tenant will have exclusive naming rights for the Building subject to applicable
laws, statutes, rules, codes, ordinances and regulations of governmental
authorities. The name of the Building shall be “The MeadWestvaco Building” or,
with Landlord’s approval, which shall not be unreasonably withheld, conditioned
or delayed, as otherwise specified by Tenant. During the Lease Term, and
provided Tenant shall not be in default under this Lease beyond all applicable
notice and cure periods, the Building shall never be named for any other person
or entity.

 

80



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

59. Counterparts.

This Lease may be executed in counterparts by the parties. It is not necessary
that the signatures of the parties appear on the same counterpart or
counterparts. All counterparts shall collectively constitute a single agreement.

[Signature Page Follows]

 

81



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

“LANDLORD” FOUNDRY PARK I, LLC, a Virginia limited liability company

By New Market Development Corporation,

a Virginia corporation, its Manager

By:  

/s/ Bruce R. Hazelgrove, III (SEAL)

Its   Vice President-Corporate Resources “TENANT” MEADWESTVACO CORPORATION, a
Delaware corporation By:  

/s/ Robert E. Birkenholz (SEAL)

Its   Treasurer “FOUNDRY PARK II” FOUNDRY PARK II, LLC, a Virginia limited
liability company

By New Market Development Corporation,

a Virginia corporation, its Manager

By:  

/s/ Bruce R. Hazelgrove, III (SEAL)

Its   Vice President -Corporate Resources

 

82



--------------------------------------------------------------------------------

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted. The omitted portions subject to the
confidential treatment request are designated by three asterisks [***]. A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

EXHIBITS:     Exhibit A   Real Property Description Exhibit A-1   Plat of
Foundry Park Exhibit B   Conceptual Site Plan Exhibit C   Supplemental Agreement
Exhibit D   Work Letter   Schedule A: Concept Design Drawings   Schedule B:
Scope of Work   Schedule C: Approved Schedule   Schedule D: Final Certification
Form Exhibit E   Building Standard Services Exhibit F   Rules and Regulations
Exhibit G   Form Subordination, Non-Disturbance and Attornment Agreement Exhibit
H   Tenant’s List of Competitors

 

83